     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 1 of 119



 1 Victoria Sims
      (pro hac vice)
 2 Cuneo Gilbert & LaDuca, LLP
      4725 Wisconsin Ave., NW, Suite 200
 3 Washington, DC 20016
      Telephone: (202) 789-3960
 4 Facsimile: (202) 789-1813
      vicky@cuneolaw.com
 5
      Counsel for Plaintiffs and the Proposed Classes
 6
 7
 8
 9
10                                UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12
     IN RE: HARD DISK DRIVE SUSPENSION                  Case No. 19-md-02918-MMC
13 ASSEMBLIES ANTITRUST LITIGATION
                                                        MDL No. 2918
14
     This Document Relates to:                          RESELLER PLAINTIFFS’
15                                                      CONSOLIDATED AMENDED
     ALL CASES                                          COMPLAINT
16
17
18
19            Plaintiffs, on behalf of themselves and all others similarly situated (the

20     “Classes” as defined below), upon personal knowledge as to the facts pertaining to
21
       itself and upon information and belief as to all other matters, based on the
22
23     investigation of counsel, brings this class action against Defendants Hutchinson
24     Technology Inc., Magnecomp Precision Technology Public Co. Ltd., NAT
25
       Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., NHK
26
27     Spring Co. Ltd., NHK International Corporation, NHK Spring (Thailand) Co.,

28     Ltd., SAE Magnetics (H.K.) Ltd., and TDK Corporation for damages, injunctive
                                      1                                  Case No. 19-md-02918-MMC
                             CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 2 of 119



 1    relief and other relief pursuant to federal antitrust laws, state antitrust, unfair
 2
      competition, consumer protection laws, and the laws of unjust enrichment,
 3
 4    demands a trial by jury, and allege as follows:

 5                                  NATURE OF THE ACTION
 6
           1.   This lawsuit arises out of a global conspiracy among Defendants and
 7
 8    their co-conspirators to fix prices of and allocate market shares for hard disk
 9    drive (“HDD”) suspension assemblies. As Assistant Attorney General of the
10
      Department of Justice (“DOJ”) Antitrust Division Makan Delrahim described,
11
12    HDD suspension assemblies are “critical to the operation and performance of
13    electronic devices, and their impact on American consumers and business is
14
      direct and substantial.”
15
16         2.   HDD suspension assemblies are a component of hard disk drives,
17    which use magnetism to store information electronically. HDDs use recording
18
      heads, attached to sliders, to read from and write onto rapidly spinning disks.
19
20    HDD suspension assemblies hold the recording heads close to the disks and
21    provide the electrical connection from the recording heads to the hard disk
22
      drives’ circuitry. HDDs containing HDD suspension assemblies are sold both as
23
24    stand-alone devices and incorporated into a variety of ubiquitous electronics
25    such as computers, gaming systems, printers, and copy machines.
26
           3.   At all relevant times, Defendants manufactured and sold HDD
27
28    suspension assemblies throughout and into the United States. As of 2016,
                                   2                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 3 of 119



 1    Defendants TDK and NHK, along with their subsidiaries, were the leading
 2
      manufacturers of HDD suspension assemblies, with a combined worldwide
 3
 4    market share of approximately 90%.

 5         4.   Starting in approximately 2003, Defendants and their co-conspirators
 6
      contracted, combined, or conspired to fix, raise, maintain, and/or stabilize prices
 7
 8    of and allocate market shares for HDD suspension assemblies in the United

 9    States.
10
           5.   Defendants fixed prices and coordinated bids to two U.S. companies,
11
12    Western Digital, headquartered in San Jose, California, and Seagate, which has
13    its operational headquarters in Cupertino, California.
14
           6.   United States and foreign governments have investigated potential
15
16    price-fixing of HDD suspension assemblies; and in 2019, Defendant NHK (as
17    defined below) admitted guilt. On July 29, 2019, the DOJ announced that
18
      Defendant NHK agreed to plead guilty and pay a $28.5 million fine for its role in
19
20    a conspiracy to suppress and eliminate competition by fixing prices of HDD
21    suspension assemblies sold in the United States and elsewhere. On February 13,
22
      2020, the Justice Department indicted two NHK executives, Hitoshi Hashimoto
23
24    and Hiroyuki Tamura, for their participation in the HDD Suspension Assemblies
25    conspiracy.
26
           7.   Previously, in July 2016, the Japanese Fair Trade Commission
27
28    (“JFTC”) raided both Defendants TDK (as defined below) and NHK (or certain
                                  3                                Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 4 of 119



 1    of their subsidiaries) based on suspicion that the two companies fixed prices for
 2
      HDD suspension components. Ultimately, on February 9, 2018, the JFTC issued
 3
 4    a cease and desist order to both Defendants TDK and NHK and found that they

 5    substantially restrained competition in the HDD suspension assemblies market
 6
      by agreeing to maintain sales prices.
 7
 8         8.   Concurrently with the JFTC investigation, the DOJ opened an
 9    investigation regarding HDD suspension assemblies. Pursuant to that
10
      investigation, on July 26, 2016 Defendant Hutchinson Technology, Inc. received
11
12    a letter from the DOJ requesting documents relating to the investigation.
13         9.   Subsequently, in April 2018, Brazilian antitrust authorities launched
14
      an investigation into allegations that Defendant TDK and four other companies
15
16    colluded from 2003 to May 2016 to fix prices of HDD suspension assemblies.
17    The international cartel allegedly shared information and allocated customers to
18
      maintain artificially high prices on HDD suspension assemblies used in hard
19
20    disks.
21        10.     The Defendants and their co-conspirators participated in a
22
      combination and conspiracy to suppress and eliminate competition for HDD
23
24    suspension assemblies by agreeing to rig bids for, and to fix, stabilize, and
25    maintain the prices of HDD suspension assemblies sold in the United States and
26
      elsewhere. The combination and conspiracy engaged in by the Defendants and
27
28    their co-conspirators was in unreasonable restraint of interstate and foreign trade
                                  4                                 Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 5 of 119



 1    and commerce in violation of the Sherman Antitrust Act, 15 U.S.C. § 1, and state
 2
      antitrust, unfair competition, consumer protection laws, and the common law of
 3
 4    unjust enrichment.

 5         11.    As a direct and proximate result of the anticompetitive and
 6
      unlawful conduct alleged herein, Plaintiffs and the Classes (as defined below) paid
 7
 8    more during the Class Period for HDD suspension assemblies than they
 9    otherwise would have paid in a competitive market, and have thereby suffered
10
      antitrust injury to their business or property.
11
12                              JURISDICTION AND VENUE
13         12.     Plaintiffs bring this action under Section 16 of the Clayton Act
14
     (15 U.S.C. § 26) to secure equitable and injunctive relief against Defendants for
15
     violating Section 1 of the Sherman Antitrust Act (15 U.S.C. § 1). Plaintiffs also
16
17 assert claims for actual and exemplary damages pursuant to state antitrust, unfair
18
     competition, consumer protection and unjust enrichment laws, and seeks to obtain
19
20 restitution, recover damages and secure other relief against the Defendants for
21 violations of those state laws. Plaintiffs and the Classes also seek attorneys’ fees,
22
     costs, and other expenses under federal and state law.
23
24         13.     This Court has jurisdiction over the subject matter of this action

25    pursuant to Section 16 of the Clayton Act (15 U.S.C. § 26), Section 1 of the
26
      Sherman Antitrust Act (15 U.S.C. § 1), and Title 28, United States Code,
27
      Sections 1331 and 1337. This Court has subject matter jurisdiction of the state
28
                                    5                               Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 6 of 119



 1    law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367, in that this is a class
 2
      action in which the matter or controversy exceeds the sum of $5,000,000,
 3
 4    exclusive of interests and costs, and in which some members of the proposed

 5    Classes are citizens of a state different from some Defendants.
 6
             14.    Venue is proper in this District pursuant to Section 12 of the
 7
 8    Clayton Act (15 U.S.C. § 22), and 28 U.S.C. §§ 1391 (b), (c), and (d), because a
 9    substantial part of the events giving rise to Plaintiffs’ claims occurred in this
10
      District, a substantial portion of the affected interstate trade and commerce
11
12    discussed below has been carried out in this District, and one or more of the
13    Defendants reside, are licensed to do business in, are doing business in, had
14
      agents in, or are found or transact business in this District.
15
16           15.    This Court has in personam jurisdiction over Defendants because
17    each, either directly or through the ownership and/or control of its subsidiaries,
18
      inter alia:
19
20    (a) transacted business in the United States, including in this District; (b) directly
21    or indirectly sold or marketed substantial quantities of HDD suspension
22
      assemblies throughout the United States as a whole, including in this District; (c)
23
24    had substantial aggregate contacts with the United States, including in this
25    District; or (d) engaged in an illegal price-fixing conspiracy that was directed at,
26
      and had a direct, substantial, reasonably foreseeable and intended effect of
27
28    causing injury to, the business or property of persons and entities residing in,
                                   6                                   Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 7 of 119



 1    located in, or doing business throughout the United States, including in this
 2
      District. Defendants also conduct business throughout the United States,
 3
 4    including in this District, and they have purposefully availed themselves of the

 5    laws of the United States.
 6
            16.    Defendants engaged in conduct both inside and outside of the
 7
 8    United States that caused direct, substantial, and reasonably foreseeable and
 9    intended anticompetitive effects upon interstate commerce within the United
10
      States.
11
12          17.    The activities of Defendants and their co-conspirators were within
13    the flow of, and were intended to and did have a substantial effect on interstate
14
      commerce of the United States. Defendants’ products are sold in the flow of
15
16    interstate commerce.
17          18.    HDD suspension assemblies manufactured abroad by Defendants
18
      and sold for use in products in the United States are goods brought into the United
19
20    States for sale, and therefore constitute import commerce. To the extent any
21    HDD suspension assemblies are purchased in the United States, and such HDD
22
      suspension assemblies do not constitute import commerce, Defendants’ activities
23
24    with respect thereto, as more fully alleged herein during the Class Period, had,
25    and continue to have, a direct, substantial and reasonably foreseeable effect on
26
      United States commerce. The anticompetitive conduct, and its effect on United
27
28
                                  7                                Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 8 of 119



 1    States commerce described herein, proximately caused antitrust injury in the
 2
      United States.
 3
 4          19.    By reason of the unlawful activities hereinafter alleged, Defendants’

 5    unlawful activities substantially affected commerce throughout the United
 6
      States, causing injury to Plaintiffs and members of the Classes. Defendants,
 7
 8    directly and through their agents, engaged in activities affecting all states, to fix,
 9    raise, maintain and/or stabilize prices, and allocate the market and customers in
10
      the United States for HDD suspension assemblies, which conspiracy
11
12    unreasonably restrained trade and adversely affected the market for HDD
13    suspension assemblies.
14
            20.    NHK’s Plea Agreement states that the NHK Defendants and their
15
16    co-conspirators “manufactured HDD suspension assemblies outside the United
17    States and sold them in, or for delivery to, the United States. During the relevant
18
      period, [NHK Spring] and its co-conspirators sold foreign-manufactured HDD
19
20    suspension assemblies outside the United States for incorporation into
21    products—namely, hard disk drives—that were sold in, or for delivery to, the
22
      United States. During the relevant period, HDD suspension assemblies and
23
24    certain hard disk drives incorporating affected HDD suspension assemblies
25    traveled in, and substantially affected, interstate and import trade and commerce.
26
      During the relevant period, the conspiracy involved and had a direct, substantial,
27
28    and reasonably foreseeable effect on interstate and import trade and commerce,
                                   8                                  Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 9 of 119



 1    including in HDD suspension assemblies and certain hard disk drives
 2
      incorporating affected HDD suspension assemblies.” The plea further states that
 3
 4    some of Defendants’ “conspiratorial meetings and discussions” “took place in

 5    the United States” and that [c]ommunications made in furtherance of the
 6
      conspiracy and memorializing the conspiratorial meetings and discussions were
 7
 8    transmitted through and stored on servers located” in the U.S.
 9          21.   Defendants’ conspiracy and wrongdoing described herein adversely
10
      affected persons in the United States who purchased a product in the United
11
12    States which included an HDD suspension assembly.
13                                       THE PARTIES
14
           22.    Plaintiff Now Micro, Inc. is incorporated in and has its principal
15
      place of business in Minnesota. During the Class Period, Plaintiff Now Micro
16
17    purchased at least one HDD suspension assembly indirectly from at least one
18
      Defendant, in Minnesota, and was injured in its business or property as a result
19
20    of Defendants’ unlawful conduct alleged herein.

21         23.    Plaintiff Voyager Technology Solutions, LLC is incorporated in and
22
      has its principal place of business in Southfield, Michigan. During the Class
23
24    Period, Plaintiff Voyager Technology Solutions, LLC purchased at least one

25    HDD suspension assembly indirectly from at least one Defendant, in Michigan,
26
      and was injured in its business or property as a result of Defendants’ unlawful
27
      conduct alleged herein.
28
                                  9                                Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 10 of 119



 1          24.    Plaintiff IT Worx, Inc. is a North Carolina Corporation, located in
 2
       Greensboro, North Carolina. During the Class Period, Plaintiff IT Worx
 3
 4     purchased at least one HDD suspension assembly indirectly from at least one

 5     Defendant, in North Carolina and was injured in its business or property as a
 6
       result of Defendants’ unlawful conduct alleged herein.
 7
 8          25.    Plaintiff Willow Bay Computer Solutions LLC is a New York
 9     company, located in Jamestown, New York. During the Class Period, Plaintiff
10
       Willow Bay purchased at least one HDD suspension assembly indirectly from at
11
12     least one Defendant, in New York, and was injured in its business or property as
13     a result of Defendants’ unlawful conduct alleged herein.
14
            26.    Plaintiff Michael Medeiros is a resident of and does business in
15
16     Atwater, California. During the Class Period, Plaintiff Medeiros purchased at
17     least one HDD suspension assembly indirectly from at least one Defendant, in
18
       California, and was injured in his business or property as a result of Defendants’
19
20     unlawful conduct alleged herein.
21     TDK Defendants
22
            27. Defendant TDK Corporation is a Japanese corporation with its
23
24     principal place of business in Tokyo, Japan. TDK Corporation – directly and/or

25     through its affiliates, which it wholly owned and/or controlled – manufactured,
26
       marketed and/or sold HDD suspension assemblies that were sold and purchased
27
       throughout the United States, including in this District, during the Class Period.
28
                                   10                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 11 of 119



 1              28. Defendant Magnecomp Precision Technology Public Co. Ltd. is a
 2
          Thai corporation with its principal place of business in Ayutthaya, Thailand. It is
 3
 4        an affiliate of and wholly controlled by TDK Corporation. Defendant

 5        Magnecomp Precision – directly and/or through its affiliates – manufactured,
 6
          marketed and/or sold HDD suspension assemblies that were sold and purchased
 7
 8        throughout the United States, including in this District, during the Class Period.
 9              29. Defendant Magnecomp Corporation is a U.S. corporation with its
10
          principal place of business in Murrieta, California. Defendant Magnecomp
11
12        Corporation is the U.S. location and, according to the Magnecomp website, the
13        “technology center” of Magnecomp, consistent with Magnecomp’s stated policy
14
          of being “strategically positioned close to its customers' design and
15
16        manufacturing centers,”1 including in the U.S. Magnecomp Corporation is a
17        subsidiary of Magnecomp Precision Technology and TDK. Defendant
18
          Magnecomp Corporation – directly and/or through its affiliates – manufactured,
19
20        marketed and/or sold HDD suspension assemblies that were sold and purchased
21        throughout the United States, including in this District, during the Class Period.
22
          Magnecomp Precision and Magnecomp Corporation will collectively be referred
23
24        to as “Defendant Magnecomp.”
25              30. Defendant SAE Magnetics (H.K.) Ltd. is a Chinese corporation with
26
          its principal place of business in Hong Kong, China. Defendant SAE Magnetics
27
28    1
          https://www.magnecomp.tdk.com/Home/About
                                         11                             Case No. 19-md-02918-MMC
                                CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 12 of 119



 1     – directly and/or through its affiliates – manufactured, marketed and/or sold
 2
       HDD suspension assemblies that were sold and purchased throughout the United
 3
 4     States, including in this District, during the Class Period. At times, TDK dealt

 5     with certain hard drive manufacturers, such as Toshiba and Western Digital
 6
       through SAE. NHK Defendants also sold HDD Suspension Assemblies to SAE
 7
 8     as part of their contracts with certain hard drive manufacturers.
 9          31. Defendant Hutchinson Technology Inc. is a Minnesota corporation
10
       with its principal place of business in Hutchinson, Minnesota. TDK Corporation
11
12     acquired Hutchinson Technology Inc. on October 6, 2016. It is an affiliate of and
13     wholly controlled by TDK Corporation. Hutchinson Technology Inc. – directly
14
       and/or through its affiliates – manufactured, marketed and/or sold HDD
15
16     suspension assemblies that were sold and purchased throughout the United
17     States, including in this District, during the Class Period.
18
       NHK Defendants
19
20          32. Defendant NHK Spring Co., Ltd. is a Japanese corporation with its

21     principal place of business in Yokohama, Japan. NHK Spring Co., Ltd. – directly
22
       and/or through its affiliates, which it wholly owned and/or controlled –
23
24     manufactured, marketed and/or sold HDD suspension assemblies that were sold

25     and purchased throughout the United States, including in this District, during the
26
       Class Period.
27
28
                                    12                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 13 of 119



 1          33. Defendant NHK International Corporation is a Michigan corporation
 2
       with its principal place of business in Novi, Michigan. It is an affiliate of and
 3
 4     wholly controlled by NHK Spring Co., Ltd. – directly and/or through its

 5     subsidiaries, which it wholly owned and/or controlled – manufactured, marketed
 6
       and/or sold HDD suspension assemblies that were sold and purchased throughout
 7
 8     the United States, including in this District, during the Class Period.
 9          34. Defendant NHK Spring (Thailand) Co., Ltd. is a Thai corporation with
10
       its principal place of business in Samutprakarn, Thailand. It is an affiliate of and
11
12     wholly controlled by NHK Spring Co., Ltd. – directly and/or through its
13     subsidiaries, which it wholly owned and/or controlled – manufactured, marketed
14
       and/or sold HDD suspension assemblies that were sold and purchased throughout
15
16     the United States, including in this District, during the Class Period.
17          35. Defendant NAT Peripheral (Dong Guan) Co., Ltd. (“NAT Dong
18
       Guan”) is a Chinese corporation with its principal place of business in
19
20     Guangdong, China. It is an affiliate of and wholly controlled by NHK Spring
21     Co., Ltd. – Defendant Nat Dong Guan directly and/or through its subsidiaries,
22
       which it wholly owned and/or controlled – manufactured, marketed and/or sold
23
24     HDD suspension assemblies that were sold and purchased throughout the United
25     States, including in this District, during the Class Period.
26
            36. Defendant NAT Peripheral (H.K.) Co., Ltd. (“NAT H.K.”) is a
27
28     Chinese corporation with its principal place of business in Hong Kong, China. It is
                                    13                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 14 of 119



 1     an affiliate of and wholly controlled by NHK Spring Co., Ltd. – Defendant NAT
 2
       H.K. directly and/or through its subsidiaries, which it wholly owned and/or
 3
 4     controlled – manufactured, marketed and/or sold HDD suspension assemblies

 5     that were sold and purchased throughout the United States, including in this
 6
       District, during the Class Period. Defendants NAT H.K. and NAT Dong Guan
 7
 8     will be collectively referred to as NAT. From 2004 until 2015, NAT was a joint
 9     venture between Defendants SAE and NHK, that manufactured and sold HDD
10
       Suspension Assemblies. In 2015, NHK purchased acquired all of SAE’s shares
11
12     and NAT became a wholly-owned subsidiary of NHK. NAT served to facilitate
13     the collusion between TDK and NHK, including as a conduit for information and
14
       as a continuous opportunity to engage in competitor contacts.
15
16                             AGENTS AND CO-CONSPIRATORS
17             37. The acts alleged against the Defendants in this Complaint were
18
       authorized, ordered, or done by their officers, agents, employees, or
19
20     representatives, while actively engaged in the management and operation of

21     Defendants’ business or affairs.
22
               38. Various persons and/or firms not named as Defendants herein may
23
24     have participated as co-conspirators in the violations alleged herein and may

25     have performed acts and made statements in furtherance thereof. Plaintiffs
26
       reserve the right to name some or all of these persons as defendants at a later
27
       date.
28
                                    14                             Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 15 of 119



 1          39. Whenever in this Complaint reference is made to any act, deed, or
 2
       transaction of any corporation, the allegation means that the corporation engaged
 3
 4     in the act, deed, or transaction by or through its officers, directors, agents,

 5     employees, or representatives while they were actively engaged in the
 6
       management, direction, control, or transaction of the corporation’s business or
 7
 8     affairs.
 9          40. Each Defendant or co-conspirator acted as the principal, agent, or joint
10
       venture of, or for, other Defendants and co-conspirators with respect to the
11
12     acts, violations, and common course of conduct alleged by Plaintiffs. Each
13     Defendant and co-conspirator that is a subsidiary of a foreign parent acts as the
14
       United States agent for HDD suspension assemblies made by its parent company.
15
16          41. Individuals alleged to have engaged in conspiratorial conduct are
17     alleged to have done so on behalf of all members of their corporate family, i.e.
18
       the TDK Defendants or the NHK Defendants. Individuals within the companies
19
20     and customers did not know or did not distinguish between the corporate
21     affiliations of different individuals. TDK and NHK Defendants each
22
       affirmatively represent themselves as one corporate global family, rather than
23
24     separate subsidiaries and parents. For instance, TDK’s website states “As a
25     global company, ensuring business moves forward smoothly requires a
26
       governance structure that is also compatible with the standards of countries in
27
28     Europe and the Americas.”
                                   15                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 16 of 119



 1                           INTERSTATE TRADE AND COMMERCE
 2          42. The conduct of Defendants and their co-conspirators has taken place
 3
       in, and affected the continuous flow of interstate trade and commerce of the
 4
 5     United States in that, inter alia:
 6
                  a.     During the Class Period, Defendants and their co-conspirators
 7
       sold and distributed HDD suspension assemblies throughout the United States;
 8
 9                b.     Defendants     and   their   co-conspirators    have    each    used
10
       instrumentalities of interstate commerce to manufacture, sell, distribute, and/or
11
       market HDD suspension assemblies throughout the United States;
12
13                c.     Defendants and their co-conspirators manufactured, sold, and
14
       shipped substantial quantities of HDD suspension assemblies in a continuous and
15
       uninterrupted flow of interstate commerce to customers; and
16
17                d.     The conspiracy alleged herein affected billions of dollars of
18
       commerce. During the Class Period, Defendants collectively controlled
19
20     approximately 97% of the global HDD suspension parts market. Plaintiffs

21     collectively purchased thousands of HDD Suspension Assemblies during the
22
       Class Period. Defendants and their co-conspirators have inflicted antitrust injury
23
24     by artificially raising prices paid by Plaintiffs and other entities who are

25     themselves engaged in commerce.
26
27
28
                                    16                                  Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 17 of 119



 1                                  FACTUAL ALLEGATIONS
 2          A.     The HDD Suspension Assembly Industry.
 3
            43. HDD suspension assemblies are a critical component of HDDs. HDDs
 4
 5     use magnetism to write, retrieve and store vast amounts of information
 6     electronically. HDDs are installed in a variety of electronic products including
 7
       computers, copy machines, and gaming systems.
 8
 9          44. HDDs are comprised of, among other things, spinning magnetic disks
10     and magnetic heads that fly over the disks, reading and writing the information
11
       contained on the disks (see Figure 1). HDD suspension assemblies hold the
12
13     magnetic heads in position over the disks. Thus, HDD suspension assemblies are
14     essential to the functioning of HDDs.
15
      (Figure 1)
16
17
18
19
20
21
22
23
24
25
26
27
      //
28
                                   17                             Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 18 of 119



 1
      //
 2
      //
 3
      //
 4
      //
 5
      //
 6
      //
 7
      //
 8
      //
 9
      //
10
      //
11
      //
12
   //
13 (Figure 2: HDD Suspension Assembly)
14
15
16
17
18
19
20
21
22
23
24
25
26         45. The Defendants manufacture and sell HDD suspension assemblies in
27
       the United States and elsewhere to companies that install HDD suspension
28
                                 18                          Case No. 19-md-02918-MMC
                        CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 19 of 119



 1     assemblies into HDDs. Businesses purchase HDDs as either stand-alone
 2
       products, or as part of larger systems, such as computers from manufacturers of
 3
 4     hard drives and finished products (i.e. Dell, Lenovo) or distributors. Sometimes,

 5     HDD manufacturers purchase suspension assemblies outside the United States
 6
       through their foreign subsidiaries or affiliates and incorporate suspension
 7
 8     assemblies into HDDs for import into the United States. At times, manufacturers

 9     of products containing HDDs purchase HDDs through their foreign subsidiaries
10
       or affiliates and incorporate those HDDs into other products, outside the United
11
12     States. Those manufacturers then sell their products, i.e. computers, in the U.S.

13     and outside the U.S., including to foreign subsidiaries or affiliates, who at times
14
       sell those products to the U.S. entities of those manufacturers.
15
16          46. Sometimes businesses purchase HDDs or products containing them,

17     that are shipped from abroad and contain HDD Suspension Assemblies sold
18
       abroad; and whose first sale in the U.S. is to said businesses.
19
20          47. In 2018, global unit shipments of HDDs were nearly 400 million.

21          B.   NHK Defendants Plead Guilty and Agree to Pay a Criminal Fine
22               for Conspiring to Fix Prices and Allocate Market Shares for HDD
                 Suspension Assemblies.
23
24          48. On July 29, 2019, Defendant NHK Spring Co., Ltd., on behalf of itself

25     and its “subsidiaries engaged in the production or sale of HDD Suspension
26
       Assemblies, including but not limited to NHK International Corporation” agreed
27
       to plead guilty and pay a $28.5 million fine for its role in the global conspiracy
28
                                    19                                   Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 20 of 119



 1     alleged herein. According to the criminal Information, NHK Spring Co., Ltd. and
 2
       its subsidiaries engaged in a conspiracy consisting of a continuing agreement,
 3
 4     understanding, and concert of action among Defendant NHK and its co-

 5     conspirators to refrain from competing on prices for, fix the prices of, and allocate
 6
       their respective market shares for HDD suspension assemblies to be sold in the
 7
 8     United States and elsewhere.17

 9          49. According to the Information, Defendant NHK and its co- conspirators
10
       effectuated their conspiracy by, among other things:
11
12               a.     engaging in discussions and attending meetings during which
13     they reached agreements to refrain from competing on prices for, fix the prices
14
       of, and allocate their respective market shares for HDD suspension assemblies;
15
16               b.     exchanging HDD suspension assemblies pricing information;
17               c.     relying on their agreements not to compete and using the
18
       exchange pricing information to inform their negotiations with U.S. and foreign
19
20     customers;
21               d.     selling HDD suspension assemblies in, or for delivery to, the
22
       United States and elsewhere at collusive and noncompetitive prices;
23
24               e.     accepting payment for HDD suspension assemblies sold in, or
25     for delivery to the United States and elsewhere at collusive and noncompetitive
26
       prices.
27
28
                                    20                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 21 of 119



 1          50.         NHK’s plea agreement states that the NHK Defendants and
 2
       their co-conspirators including high-level personnel, participated in a conspiracy
 3
 4     “the primary purpose of which was to fix the prices of HDD suspension

 5     assemblies sold in the United States and elsewhere.” The agreement states that
 6
       they “engaged in discussions and attended meetings with each other, and that
 7
 8     during these discussions, they “reached agreements to refrain from competing on
 9     prices for, fix the prices of, and allocate their respective market shares for, HDD
10
       suspension assemblies to be sold in the United States and elsewhere.” It further
11
12     states that to effectuate these agreements, employees and officers “exchanged
13     HDD suspension assemblies pricing information, including anticipated pricing
14
       quotes, in the United States and elsewhere” and they relied on their agreements
15
16     not to compete and used the exchanged pricing information to inform their
17     negotiations with U.S. and foreign customers that purchased HDD suspension
18
       assemblies and produced hard disk drives for sale, or delivery to, the United
19
20     States and elsewhere.”
21          51.         As part of their plea agreement, the NHK Defendants, including
22
       NHK Spring Co. Ltd., NHK International Corporation, NHK Spring (Thailand)
23
24     Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., and NAT Peripheral (H.K.)
25     Co., Ltd. are required to provide cooperation in the United States, including
26
       producing “documents, witnesses, and testimony in the United States, in
27
28     exchange for limitations on further criminal prosecutions of those companies.”
                                   21                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 22 of 119



 1          52.    The competitor with whom NHK’s Criminal Information and Guilty
 2
       Plea describe it conspiring is the TDK defendant family. The TDK Defendants,
 3
 4     including TDK Corporation, Magnecomp Precision Technology Public Co. Ltd.,

 5     Magnecomp Corporation, SAE Magnetics (H.K.) LTD. and Hutchinson
 6
       Technology, Inc. are applicants in the DOJ’s Leniency Program, under the
 7
 8     Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (“ACPERA”),
 9     Public Law 108-237. An applicant may participate in the program by advising
10
       the Department of Justice of, and admitting, its and its co-conspirators’ criminal
11
12     conduct, and providing satisfactory and timely cooperation to civil plaintiffs.
13                C.    Indictments of Hashimoto and Tamura, of NHK
14
            53.         On February 13, 2020, the DOJ indicted senior executives,
15
16     Hitoshi Hashimoto and Hiroyuki Tamura, from NHK. The indictment states that
17     they engaged in the following conduct, in, among other places, the Northern
18
       District of California:
19
20    a.   attended meetings and engaged in other communications
      concerning their sales of, pricing of, and market shares for HDD
21    suspension assemblies to be sold in the United States and elsewhere;
22
       b. agreed during those meetings and communications to refrain
23     from competing on prices for and stabilize, maintain, and fix the
24     prices of HDD suspension assemblies to be sold in the United States
       and elsewhere;
25
26     c. agreed during those meetings and communications to allocate
       their respective market shares for HDD suspension assemblies to be
27     sold in the United States and elsewhere;
28
                                    22                               Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 23 of 119



 1     d. discussed and exchanged HDD suspension assemblies pricing
 2     information, including anticipated pricing quotes, in the United
       States and elsewhere;
 3
 4     e. communicated with sales employees in the United States and
       elsewhere and directed those employees to exchange HDD
 5     suspension assemblies pricing information, including anticipated
 6     pricing quotes, in the United States and elsewhere;

 7     f.   relied on their agreements not to compete and used the
 8     exchanged pricing information to inform their negotiations with the
       U.S. and foreign customers that purchased HDD suspension
 9     assemblies and produced hard disk drives for sale in, or delivery to,
10     the United States and elsewhere;
11 g.    sold HDD suspension assemblies in, or for delivery to, the
12 United States and elsewhere at collusive and noncompetitive prices;
   and
13
14 h.    accepted payment for HDD suspension assemblies sold in, or for delivery to,
   the United States and elsewhere at collusive and noncompetitive prices.
15
16                D.      Additional Government Investigations
17          54.        In July 2016, the Japanese Fair Trade Commission (“JFTC”) raided
18
       both Defendants TDK and NHK based on suspicion that the two companies and
19
20     or their subsidiaries fixed prices for HDD suspension components. Ultimately,
21     on February 9, 2018, the JFTC issued a cease and desist order to both Defendants
22
       TDK and NHK and found that they substantially restrained competition in the
23
24     HDD suspension assemblies market by agreeing to maintain sales prices.
25          55.        According to the JFTC, NHK Spring and NAT shared pricing and
26
       market share information with TDK and SAE. The JFTC also found that NHK
27
28     and NAT agreed with TDK, SAE and Magnecomp to maintain sales prices for
                                      23                             Case No. 19-md-02918-MMC
                             CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 24 of 119



 1     Hard Disk Drive Suspension Assemblies. TDK told MPT and SAE to coordinate
 2
       pricing with NAT and NHK. The companies coordinated bids to hard drive
 3
 4     manufacturers, and exchanged pricing information, as well as information about

 5     demand. The companies coordinated on market share, profit, and price quotes
 6
       and worked together to maintain prices for HDD Suspension Assemblies. As part
 7
 8     of the collusion, SAE invested in NAT, the joint venture between NHK and
 9     SAE, and purchased HDD Suspension Assemblies from NHK.
10
            56. Concurrently with the JFTC investigation, the DOJ opened an
11
12     investigation regarding HDD suspension assemblies. On July 26, 2016,
13     Defendant Hutchinson Technology Inc. received a letter from the DOJ
14
       requesting documents relating to the investigation and expressed its intent to
15
16     cooperate. At    the   time Hutchinson received the DOJ’s letter, TDK
17     Corporation’s pending acquisition of Hutchinson Technology Inc. was under
18
       review by the U.S. Federal Trade Commission.
19
20          57. Subsequently, in April 2018, Brazilian antitrust authorities launched
21     an investigation into allegations that Defendant TDK and four other companies
22
       colluded from 2003 to May 2016 to fix prices of HDD suspension assemblies.
23
24     The international cartel allegedly shared information and allocated customers to
25     maintain artificially high prices on HDD suspension assemblies used in hard
26
       disks.
27
28
                                  24                              Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 25 of 119



 1          58. The technical note published by the Brazilian antitrust authorities
 2
       states that “Such anti-competitive conduct would have occurred, at least, since
 3
 4     2003, and would have lasted until at least 2016. In total, 5 (five) companies and

 5     their subsidiaries present some degree of participation, in addition to dozens of
 6
       individuals employees or former employees of the companies.” The note listed
 7
 8     TDK, Hutchinson, SAE, NHK Spring, and Magnecomp Precision, as the
 9     companies being investigated and 38 individuals whose involvement it was
10
       investigating, including now-indicted executives Hiroyuki Tamura and Hitoshi
11
12     Hashimoto, from NHK Spring, Skipp Harvey from NHK International, the U.S.
13     NHK entity, Todd Drahos, Ken Martini and Rick McHone, from Magnecomp
14
       Corporation, Arun Dhawan, from Magnecomp Precision Technology and Keith
15
16     Johnson from Hutchinson Technology.
17          59. The Note states that “[t]here are strong indications of the practice of
18
       anticompetitive conduct consistent in (i) combination of prices in response to
19
20     requests for quotations from customers ; (ii) market division and (iii) sharing of
21     commercial information and competitively sensitive. The sharing of business
22
       information and competitively sensitive information included, but was not
23
24     limited to, information on (iii.1) current, potential and proposed prices, for
25     suspension assemblies, (iii.2) tenders private customers, (iii.3) allocation of
26
       customer volumes, (iii.4) productive capacity each company; and (iii.5) user fees
27
28
                                   25                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 26 of 119



 1     for each company, with the objective of stabilize prices and reduce competition
 2
       in sales of suspension assemblies.”
 3
 4          60. The Note states that “[t]here is strong evidence that this exchange of

 5     information commercially sensitive areas enabled the establishment of a long-
 6
       term strategic relationship between competitors, based on the elimination or
 7
 8     smoothing of the price war or the price competition, which meant avoiding
 9     aggressive price competition in private bids and quotations, and the division of
10
       the world suspension market assemblies.”
11
12          E.   The Characteristics of the HDD Suspension Assembly Market
                 Render the Conspiracy More Plausible.
13
14          61. Like other electronic product markets that have been the subject of
15     antitrust investigations (cathode ray tubes, lithium ion batteries, and capacitors),
16
       the HDD suspension assemblies market has characteristics that make it
17
18     susceptible to collusion, including high barriers to entry and high market
19     concentration. Together, these characteristics increase the probability and
20
       feasibility of anticompetitive conduct in the HDD suspension assemblies market.
21
22               1. The HDD Suspension Assemblies Market Has High Barriers to
                    Entry
23
24          62. A collusive arrangement that raises product prices above competitive
25
       levels would, under basic economic principles, attract new entrants to the market
26
       seeking to benefit from the supracompetitive pricing. Where, however, there are
27
28     significant barriers to entry, new entrants are much less likely to enter the
                                   26                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 27 of 119



 1     market. Thus, barriers to entry help facilitate the formation and maintenance of
 2
       cartels.
 3
 4          63. This is particularly true here where manufacturing HDD suspension

 5     assemblies requires the ability to produce precision assemblies in sufficient
 6
       volume. As Defendant Hutchinson Technology Inc. conceded, “We believe that
 7
 8     the number of entities that have the technical capability and capacity for

 9     producing precision suspension assemblies or components in large volumes will
10
       remain small.”
11
12          64. Moreover, increased demand for other types of data storage

13     technology, such as those that utilize flash memory, limit opportunities for new
14
       entrants to the HDD suspension assembly market, which caters to hard disk
15
16     drives.

17          65. In addition, heavy capital investments are required in order to enter the
18
       market. For example, HTI noted that it spent nearly $50 million between 2012
19
20     and 2014 on research and development.
21          66. Defendants also own the majority of the patents for HDD suspension
22
       assemblies. These patents place a significant and costly burden on potential new
23
24     entrants, which must avoid infringing on the patents when entering the market
25     with a new product. In connection with the conspiracy, Defendants discussed
26
       using their joint intellectual property to preclude entry by at least one competitor.
27
28
                                    27                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 28 of 119



 1               2. The HDD suspension assemblies Market and the Hard Drive
 2               Market are Highly Concentrated.

 3          67. When a price-fixing conspiracy is successful, the consumer has no
 4
       choice but to accept the higher prices or lower quality goods. The more
 5
 6     concentrated the market, the easier it is for the market participants to come

 7     together to set prices.
 8
            68. A process of market consolidation of the HDD suspension assembly
 9
10     market began in the 1990s. By the mid-1990s, the market had already become
11     concentrated with Hutchinson becoming the main producer of HDD suspension
12
       assemblies, holding at least a 65% market share and generating approximately
13
14     $450 million per year in revenue.
15          69. Over the past two decades, this trend has been further aggravated by
16
       two factors: (a) further consolidation among HDD suspension assembly
17
18     manufacturers, and (b) the vertical integration of companies like TDK that
19     formerly depended on independent component suppliers in their manufacturing
20
       of HDD suspension assemblies.
21
22          70. In recent years, market consolidation has continued to the point where
23     globally, there are now only two major suppliers of HDD suspension assemblies:
24
       TDK and NHK Spring.
25
26          71. Defendants knew that this consolidation of the HDD suspension
27     assembly market would enable them to increase prices rather than expand market
28
                                    28                           Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 29 of 119



 1     share. As one senior executive of MPT explained: “Once we are down to 2
 2
       suppliers, then we need to concentrate on margin more and less on volume.”
 3
 4          72. In 2004, HTI held a 63% share of the HDD suspension assembly

 5     market and MPT held 18%.
 6
            73. In 2005, three companies—HTI, NHK Spring, and MPT—collectively
 7
 8     controlled approximately 97% of the global HDD suspension assembly market.
 9     HTI held a 55% market share, NHK Spring held a 22% market share, and MPT,
10
       created through the merger 2005 merger between the Data Storage Division of
11
12     Magnecomp International Ltd. and KR Precision Public Company, held a 20%
13     market share.
14
            74. In 2007, TDK announced its acquisition of a majority share of MPT.
15
16     TDK acquired a formerly independent HDD suspension assembly manufacturer
17     in 2007 and had fully integrated that acquisition by 2009.
18
            75. By 2012, TDK, NHK Spring, and HTI collectively controlled 96% of
19
20     the global market.
21          76. In November 2015, TDK announced its acquisition of Hutchinson.
22
       The acquisition was completed in October 2016. Following the acquisition,
23
24     TDK’s market share grew to 55-60%, and TDK noted that NHK Spring was its
25     only competitor in the global market for HDD suspension assemblies. Prior to
26
       the acquisition, Hutchison had gone through its own process of consolidation and
27
28     was a principal supplier of HDD suspension assemblies to Western Digital
                                     29                             Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 30 of 119



 1     (headquartered in San Jose, CA); Seagate (Cupertino, CA); and SAE/TDK
 2
       (Tokyo, Japan). That Hutchinson business is now contained within the TDK
 3
 4     family.

 5          77. In the 1980s, the HDD market was quite competitive with more than
 6
       20 suppliers. But by 2005, there were only five major producers left in the
 7
 8     market: Western Digital Corporation (“Western Digital”), Seagate Technology,
 9     LLC (“Seagate”), Toshiba Electronics & Device Storage Corporation
10
       (“Toshiba”), Hitachi Global Storage Technologies (“Hitachi”), and Samsung
11
12     Electronics Co. (“Samsung”).     By 2012, that number dwindled to three, as
13     Seagate acquired Samsung’s HDD business in 2011 and Western Digital
14
       acquired Hitachi’s HDD business in 2012. As of 2017, estimated market shares
15
16     for Seagate, Western Digital, and Toshiba were approximately 40%, 37%, and
17     23% respectively. The existence of a small number of large buyers made it easier
18
       for Defendants to exchange pricing information and otherwise create, facilitate,
19
20     and enforce market-allocation agreements.
21          78.   The limited number of customers also facilitated Defendants’
22
       allocation agreements. As an example, in or about April 2008, MPT held strategy
23
24     meetings with SAE to allocate customers. MPT agreed not to quote pricing for a
25     particular HDD suspension assembly project directly to Samsung or Western
26
       Digital, instead allowing SAE to quote pricing for head gimbal assemblies that
27
28     incorporated MPT’s HDD suspension assemblies to those customers.
                                   30                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 31 of 119



 1
 2
      3. Homogeneity of Product and Inelasticity of Demand
 3
 4          79.    HDD suspension assemblies are commodity-like products that are

 5     interchangeable at the design stage among products of the same type and across
 6
       manufacturers. One Defendant’s product for a particular application is
 7
 8     substitutable for another Defendant’s during the design stage. Forming and
 9     sustaining a cartel when the product in question is commodity-like makes it easier
10
       to agree on prices to charge and to monitor those prices once an agreement is
11
12     formed.
13          80.     “Elasticity” describes the sensitivity of supply and demand to
14
       changes in one or the other such that demand is “inelastic” if an increase in the
15
16     price of a product results in only a small decline in the quantity sold of that
17     product, if any, such that customers have nowhere to turn for alternative, cheaper
18
       products of similar quality and so continue to purchase despite a price increase.
19
20          81.    For a cartel to profit from raising prices above competitive levels,
21     demand must be relatively inelastic at competitive prices. Otherwise, increased
22
       prices would result in declining sales, revenues and profits, as customers
23
24     purchased substitute products or declined to buy altogether. Inelastic demand is a
25     market characteristic that facilitates collusion, allowing producers to raise their
26
       prices without triggering customer substitution and lost sales revenue.
27
28         82.     Demand for HDD suspension assemblies is highly inelastic because
                                    31                                 Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 32 of 119



 1     there are no close substitutes for these products. In addition, customers must
 2
       purchase HDD suspension assemblies as an essential part of an HDD, or a product
 3
 4     containing an HDD, even if the prices are at supra-competitive level.

 5
 6 C. Opportunities to Collude
 7          83. Defendants had multiple opportunities to collude during the
 8
       conspiracy period.
 9
10          84. Defendants SAE and NHK Spring were involved in a joint venture,
11     NAT.
12
            85. Defendants often cross-licensed intellectual property with one another
13
14     and had to meet to negotiate such cross-licensing agreements.
15          86. Defendants belong to the same trade associations, such as IDEMA, the
16
       International Disk Drive Equipment & Materials Association, to which NHK
17
18     Spring, SAE, and TDK all belong, and which has locations in the U.S. and in
19     Japan.
20
            DEFENDANTS’ CONSPIRATORIAL CONDUCT
21
22            87.    Beginning in 2003, Senior Executive A of Defendant Magnecomp,
23     now owned by and part of TDK, began communicating regularly with indicted
24
       executive Hiroyuki Tamura, a Suspension Sales Deputy Manager at NHK.
25
26          88.     Employees at the Thai, Hong Kong and U.S. offices of Magnecomp
27     Precision and Magnecomp Corporation participated in the collusion. For
28
                                     32                              Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 33 of 119



 1     instance, Magnecomp’s Senior Executive A, in Thailand, and Customer Support
 2
       and Sales Representative Arun Dhawan, in Hong Kong, as well as Rick
 3
 4     McHone, VP of MTP’s Sales in the U.S., were involved in communications with

 5     various offices of NHK. NHK’s U.S., Thai, Hong Kong and Japanese offices
 6
       were involved in the collusion as well. Specifically, Magnecomp Defendants’
 7
 8     employees and executives communicated with Skipp Harvey at NHK
 9     International, which has offices in Santa Clara, California; indicted Executive
10
       Hiroyuki Tamura and Executive Vice President B, at NHK Spring, in Japan; and
11
12     Sales Representative Masahiro Futakami, who handled sales at NHK Spring
13     Thailand. The conspirators communicated regarding pricing information, bids,
14
       shipments, capacity, market and customer allocation.
15
16          89.   The conspirators met in a variety of locations and a variety of offices
17     of both Defendant groups. For instance, in April 2004, Senior Executive A and
18
       Sales Representative Arun Dhawan, from Defendant Magnecomp met with
19
20     Tamura, and Executive Vice President B, from Defendant NHK at the
21     Nanakamado restaurant at the Shinagawa Prince Hotel.
22
            90.   As a further example, in November 2007 Senior Executive A and
23
24     Sales Representative Arun Dhawan, from Defendant Magnecomp, had dinner in
25     Bangkok with NHK executives and employees Tamura, Senior Executive C, and
26
       Sales Representative Masahiro Futakami, who handled sales for NHK in
27
28     Thailand, to discuss customer issues and commercially sensitive information
                                   33                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 34 of 119



 1     regarding forecasting, capacity and shipments.
 2
            91.    Executives from SAE were also involved in collusive
 3
 4     communications with NHK. For instance, an SAE executive spoke with indicted

 5     NHK Executive Hashimoto, among others. For example, in March 2009 an SAE
 6
       employee reported to McHone, in the US, and to Customer Support and Sales
 7
 8     Representative Arun Dhawan, in Hong Kong, that he had spoken with
 9     Hashimoto, of NHK, about Hitachi Global Storage Technologies business and
10
       certain costs for Hitachi’s projects involve HDD Suspension Assemblies.
11
12          92.    In December 2010, Senior Executive A stated that NHK had agreed
13     that, with respect to pricing for customers Samsung and Toshiba, “they will
14
       discuss with and follow SAE.”
15
16          93.    Collusive agreements, prices and other commercially sensitive
17     information exchanged between the conspirators was communicated back-and-
18
       forth between the U.S. and foreign entities in each Defendant family and
19
20     between U.S. and foreign employees. Employees also often moved between
21     different jurisdictions and different offices.
22
            94.    In January 2011, McHone, of Magnecomp emailed his supervisor to
23
24     advise that Harvey, of NHK, had provided him with Defendant Hutchinson’s
25     offer to Toshiba, and that SAE was to meet with NHK to discuss the matter.
26
            95.    Ken Martini, Hank Pselos and Todd Drahos, of Defendant
27
28     Magnecomp Corporation, in the U.S., also contacts with Skipp Harvey, of NHK
                                    34                             Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 35 of 119



 1     International, in the US.
 2
            96.    Senior Executive Ken Martini exchanged pricing information and
 3
 4     discussed shipments and volumes for Western Digital with Skipp Harvey. In

 5     May 2008, Martini passed on to his superiors Hutchinson Technology’s prices
 6
       for HDD Suspension Assemblies, that he had obtained from NHK.
 7
 8          97.    Senior Executive Todd Drahos discussed information about prices,
 9     capacity, inputs for certain Seagate programs with Skipp Harvey.
10
            98.    Senior Executive Todd Drahos was a former employee of Defendant
11
12     Hutchinson, now part of TDK, and also discussed Seagate programs with
13     employees at Hutchinson. For example, in December 2006, Senior Executive
14
       Drahos advised McHone, regarding Seagate’s Argon and Cadmium programs
15
16     that “I was told by HTI that they do not have any Argon pricing as low as $.65”
17     and “I was told by the same source that their pricing on Cadmium is roughly
18
       $.75 to $.65 over 8 quarters . . . .” He also reported that “NHK was told by Eric
19
20     [from Seagate] that they were $0.10 to [sic] high on Cadmium [.] NHK is $.84 to
21     $.72 over 8 quarters.”
22
            99.    Drahos also maintained his contacts at Defendant Hutchinson and, in
23
24     addition to facilitating exchanges of information between Hutchinson and
25     Magnecomp, he also connected employees at the two companies. For instance, in
26
       early 2002, Drahos introduced Keith Johnson, currently a director at Hutchinson,
27
28     to Skipp Harvey, of NHK, at a lunch in San Jose, organized by Drahos. Johnson
                                    35                               Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 36 of 119



 1     invited Harvey to join him at a hunting lodge in South Dakota. The two met at
 2
       the hunting lodge from 2003 until at least 2012 and again in 2015, often bringing
 3
 4     friends and associates. Johnson and Harvey also had discussions, at other times,

 5     regarding HDD Suspension Assemblies.
 6
            100. TDK executives also attended meetings with NHK executives. For
 7
 8     instance, in August 2007, NHK and TDK convened a meeting attended on
 9     NHK’s behalf, by Tamura and at least two other NHK employees and senior
10
       executives, as well as two executives, including a senior executive from TDK.
11
12     The meeting took place at NHK’s headquarters in Yokohama, Japan and was
13     preceded by lunch. TDK and NHK agreed to continue their positive relationship
14
       and avoid a price war. The attendees also discussed allocation of market share
15
16     and customers.
17          101. Executives and sales people from TDK and NHK continued meeting
18
       throughout the conspiracy period to discuss their long-term market allocation
19
20     agreement, as well as customer allocation and coordinating on bids and pricing.
21     These meetings occurred in the contexts of farewell and greetings meetings, New
22
       Year’s celebrations, and other meetings that occurred on a regular basis.
23
24          102. There were also quarterly meetings and dinners. The attendees
25     discussed specific RFQs, shipments, capacity, utilization, customers, future
26
       expansion plans and future collaboration on components.
27
28          103. In the U.S. McHone also had frequent contacts with Harvey. The two
                                   36                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 37 of 119



 1     spoke on the phone at least once a month, for at least eight years, more
 2
       frequently when RFQs were issued, met for lunch and exchanged texts regarding
 3
 4     pricing, bids, capacity and other commercially sensitive information.

 5          104. They both understood they needed to avoid letting prices get too low
 6
       too quickly and sometimes traded market share for prices.
 7
 8                            CLASS ACTION ALLEGATIONS
 9           105. Plaintiffs bring this action on behalf of themselves and as a class
10
         action under Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure,
11
12       seeking equitable and injunctive relief on behalf of the following class (the
13       “Nationwide Class”):
14
            All persons or entities who, during the period from and including
15          2003 through such time as the anticompetitive effects of Defendants’
16          conduct ceased, purchased a product for resale which included as a
            component part one or more HDD suspension assemblies that were
17          manufactured or sold by the Defendants, any current or former
18          subsidiary of the Defendants, or any co-conspirator of the Defendants
            or indirectly purchased an HDD suspension assembly, for resale, that
19          was manufactured or sold by the Defendants, any current or former
20          subsidiary of the Defendants, or any co-conspirator of the Defendants.
21          106. Plaintiffs bring this action on behalf of themselves and as a class
22
       action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure,
23
24     seeking damages on behalf of the following class (the “Nationwide Damages
25     Class”):
26
            All persons or entities who, during the period from and including 2003
27          through such time as the anticompetitive effects of Defendants’ conduct
28          ceased, during the Class Period, 1) directly purchased a product for resale
                                   37                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 38 of 119



 1              which included as a component part one or more HDD suspension
 2              assemblies that were manufactured or sold by the Defendants, any current
                or former subsidiary of the Defendants, or any co-conspirator of the
 3              Defendants, in the United States, from a seller located outside the United
 4              States, or a seller in the United States that acquired the product outside the
                United States from that seller’s foreign affiliate;
 5              Or 2) directly purchased an HDD suspension assembly, for resale, that was
 6              manufactured or sold by the Defendants, any current or former subsidiary
                of the Defendants, or any co-conspirator of the Defendants, in the United
 7              States, from a seller located outside the United States, or a seller in the
 8              United States that acquired the HDD suspension assembly outside the
                United States from that seller’s foreign affiliate.
 9
10
                 107. Plaintiffs also bring this action on behalf of themselves and as a class
11
12        action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking
13        damages pursuant to state antitrust, unfair competition, and consumer protection
14
          laws as well as common law unjust enrichment on behalf of the following class
15
16        (the “State Damages Class”):
17                                                                                 2
                All persons or entities, in the Indirect Purchaser States who, during
18              the period from and including 2003 through such time as the
                anticompetitive effects of Defendants’ conduct ceased, purchased a
19              product for resale which included as a component part one or more
20              HDD suspension assemblies that were manufactured or sold by the
                Defendants, any current or former subsidiary of the Defendants, or
21              any co-conspirator of the Defendants or indirectly purchased an HDD
22              suspension assembly, for resale, that was manufactured or sold by the
                Defendants, any current or former subsidiary of the Defendants, or
23              any co-conspirator of the Defendants.
24
                 108. The Nationwide Class and the Damages Class are referred to herein
25
26        as the “Classes.” Excluded from the Classes are the Defendants, their parent
27
28    2
          The Indirect Purchaser States are the states listed in the Second and Third Claims for Relief.
                                         38                                       Case No. 19-md-02918-MMC
                                CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 39 of 119



 1     companies, subsidiaries and affiliates, any co-conspirators, federal governmental
 2
       entities and instrumentalities of the federal government, states and their
 3
 4     subdivisions, agencies and instrumentalities, the Court and persons who

 5     purchased HDD suspension assemblies directly or for not resale.
 6
                109. While Plaintiffs do not know the exact number of the members of
 7
 8     the Classes, Plaintiffs believe there are (at least) thousands of members in each
 9     Class.
10
                110. Common questions of law and fact exist as to all members of the
11
12     Classes. This is particularly true given the nature of the Defendants’ conspiracy,
13     which was generally applicable to all the members of both Classes, thereby
14
       making appropriate relief with respect to the Classes as a whole. Such questions
15
16     of law and fact common to the Classes include, but are not limited to:
17                 (a)   Whether the Defendants and their co-conspirators engaged in a
18
                   combination and conspiracy among themselves to fix, raise, maintain
19
20                 or stabilize the prices of HDD suspension assemblies sold in the
21                 United States;
22
                   (b)   The identity of the participants of the alleged conspiracy;
23
24                 (c)   The duration of the alleged conspiracy and the acts carried out
25                 by Defendants and their co-conspirators in furtherance of the
26
                   conspiracy;
27
28
                                    39                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 40 of 119



 1              (d)   Whether the alleged conspiracy violated the Sherman Act, as
 2
                alleged in the First Claim for Relief;
 3
 4              (e)   Whether the alleged conspiracy violated state antitrust, unfair

 5              competition, and/or consumer protection laws, as alleged in the
 6
                Second and Third Claims for Relief;
 7
 8              (f)   Whether the Defendants unjustly enriched themselves to the
 9              detriment of the Plaintiffs and the members of the Classes, thereby
10
                entitling Plaintiffs and the members of the Classes to disgorgement of
11
12              all benefits derived by Defendants, as alleged in the Fourth Claim for
13              Relief;
14
                (g)   Whether the conduct of the Defendants and their co-
15
16              conspirators, as alleged in this Complaint, caused injury to the
17              business or property of Plaintiffs and the members of the Classes;
18
                (h)   The effect of the alleged conspiracy on the prices of HDD
19
20              suspension assemblies sold in the United States during the Class
21              Period;
22
                (i)   Whether Plaintiffs and the members of the Classes had any
23
24              reason to know or suspect the conspiracy, or any means to discover
25              the conspiracy;
26
                (j)   Whether the Defendants and their co-conspirators fraudulently
27
28              concealed the conspiracy’s existence from Plaintiffs and the members
                                   40                             Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 41 of 119



 1               of the Classes;
 2
                 (k)      The appropriate injunctive and related equitable relief for the
 3
 4               Nationwide Class; and

 5               (l)      The appropriate class-wide measure of damages for the
 6                        Damages

 7               Class.
 8           111. Plaintiffs’ claims are typical of the claims of the members of the
 9
       Classes, and Plaintiffs will fairly and adequately protect the interests of the
10
11     Classes. Plaintiffs and all members of the Classes are similarly affected by the

12     Defendants’ wrongful conduct in that they paid artificially inflated prices for
13
       HDD suspension assemblies purchased indirectly from the Defendants and/or
14
15     their co-conspirators.
16           112. Plaintiffs’ claims arise out of the same common course of conduct
17
       giving rise to the claims of the other members of the Classes. Plaintiffs’ interests
18
19     are coincident with, and not antagonistic to, those of the other members of the
20     Classes. Plaintiffs are represented by counsel who are competent and
21
       experienced in the prosecution of antitrust and class action litigation.
22
23           113. The questions of law and fact common to the members of the
24     Classes predominate over any questions affecting only individual members,
25
       including legal and factual issues relating to liability and damages.
26
27           114. Class action treatment is a superior method for the fair and efficient

28     adjudication of the controversy, in that, among other things, such treatment will
                                     41                               Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 42 of 119



 1     permit a large number of similarly situated persons to prosecute their common
 2
       claims in a single forum simultaneously, efficiently and without the unnecessary
 3
 4     duplication of evidence, effort and expense that numerous individual actions

 5     would engender. The benefits of proceeding through the class mechanism,
 6
       including providing injured persons or entities with a method for obtaining
 7
 8     redress for claims that might not be practicable to pursue individually,
 9     substantially outweigh any difficulties that may arise in the management of this
10
       class action.
11
12           115. The prosecution of separate actions by individual members of the
13     Classes would create a risk of inconsistent or varying adjudications, establishing
14
       incompatible standards of conduct for the Defendants.
15
16        PLAINTIFFS AND THE CLASSES SUFFERED ANTITRUST INJURY
17           116. Defendants’ price-fixing conspiracy had the following effects,
18
       among others:
19
20                (a)   Price competition has been restrained or eliminated with respect
21                to HDD suspension assemblies;
22
                  (b)   The prices of HDD suspension assemblies have been fixed,
23
24                raised, maintained, or stabilized at artificially inflated levels;
25                (c)   Plaintiffs and the putative class members, who purchased HDD
26
                  suspension assemblies have been deprived of free and open
27
28                competition; and
                                    42                                  Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 43 of 119



 1                (d)   Plaintiffs and the putative class members, who purchased HDD
 2
                  suspension assemblies paid artificially inflated prices for HDD
 3
 4                suspension assemblies.

 5            117. During the Class Period, Plaintiffs and the members of the Classes
 6
       paid supra-competitive prices for HDD suspension assemblies. HDD
 7
 8     manufacturers and other purchasers of HDD suspension assemblies passed on
 9     inflated prices to Plaintiffs and the members of the Classes. Those overcharges
10
       have unjustly enriched Defendants.
11
12            118. The markets for HDDs and HDD suspension assemblies are
13     inextricably linked and intertwined because the market for HDD suspension
14
       assemblies exists to serve the HDD market. Without the HDDs, the HDD
15
16     suspension assemblies have little to no value because they have no independent
17     utility.
18
              119. HDD suspension assemblies are identifiable, discrete physical
19
20     products that remain essentially unchanged when incorporated into an HDD. As
21     a result, HDD suspension assemblies follow a traceable physical chain of
22
       distribution from the Defendants to Plaintiffs and the members of the Classes,
23
24     and costs attributable to HDD suspension assemblies can be traced through the
25     chain of distribution to Plaintiffs and the members of the Classes.
26
              120. Just as HDD suspension assemblies can be physically traced
27
28     through the supply chain, so can their prices be traced to show that changes in the
                                   43                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 44 of 119



 1     prices paid by direct purchasers of HDD suspension assemblies affect prices paid
 2
       by indirect purchasers for HDDs containing HDD suspension assemblies.
 3
 4           121. The purpose of the conspiratorial conduct of Defendants and their

 5     co- conspirators was to raise, fix, rig or stabilize the price of HDD suspension
 6
       assemblies and, as a direct and foreseeable result, the price of products
 7
 8     containing HDD suspension assemblies. Economists have developed techniques
 9     to isolate and understand the relationship between one “explanatory” variable
10
       and a “dependent” variable in those cases when changes in the dependent
11
12     variable are explained by changes in a multitude of variables, even when all such
13     variables may be changing simultaneously. That analysis - called regression
14
       analysis - is commonly used in the real world and in litigation to determine the
15
16     impact of a price increase on one cost in a product (or service) that is an
17     assemblage of costs. Thus, it is possible to isolate and identify only the impact of
18
       an increase in the price of HDD suspension assemblies on prices for products
19
20     containing HDD suspension assemblies even though such products contain a
21     number of other components whose prices may be changing over time. A
22
       regression model can explain how variation in the price of HDD suspension
23
24     assemblies affects changes in the price of assembled products, such as computers.
25     In such models, the price of HDD suspension assemblies would be treated as an
26
       independent or explanatory variable. The model can isolate how changes in the
27
28     price of HDD suspension assemblies impact the price of products containing
                                   44                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 45 of 119



 1     HDD suspension assemblies while controlling for the impact of other price-
 2
       determining factors.
 3
 4           122. The precise amount of the overcharge impacting the prices of

 5     products containing HDD suspension assemblies can be measured and
 6
       quantified. Commonly used and well-accepted economic models can be used to
 7
 8     measure both the extent and the amount of the supra-competitive charge passed
 9     through the chain of distribution. Thus, the economic harm to Plaintiffs and class
10
       members can be quantified.
11
12           123. By reason of the violations of the antitrust law alleged herein,
13     Plaintiffs and the members of the Classes have sustained injury to their businesses
14
       or property, having paid higher prices for HDD suspension assemblies than they
15
16     would have paid in the absence of the Defendants’ illegal contract, combination,
17     or conspiracy, and, as a result, have suffered damages in an amount presently
18
       undetermined. This is an antitrust injury of the type that the antitrust laws were
19
20     meant to punish and prevent.
21         PLAINTIFFS’ CLAIMS ARE NOT BARRED BY THE STATUTE
22                               OF LIMITATIONS
            A.  Defendants Have Engaged in a Continuing Violation
23
24          124. This Complaint alleges a continuing course of unlawful conduct by
25     which Defendants have inflicted continuing and accumulating harm within the
26
       applicable statutes of limitations.
27
28          125. Each time Defendants engaged in an unlawful act complained of here,
                                    45                              Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 46 of 119



 1     Defendants undertook an overt act that has inflicted harm on Plaintiffs and other
 2
       members of the Classes.
 3
 4           B.     Plaintiffs Could not Have Discovered and Did Not Discover
                    Defendants’ Collusion Earlier than the Date of the NHK Plea
 5                  Agreement
 6
             126. Plaintiffs repeat and re-allege the allegations set forth above.
 7
 8           127. Plaintiffs and members of the Classes had no knowledge of the
 9     combination or conspiracy alleged herein, or of facts sufficient to place them on
10
       inquiry notice of the claims set forth herein prior to July 29, 2019.
11
12           128. No information in the public domain was available to Plaintiffs and
13     members of the Classes prior to July 29, 2019 sufficient to place them on inquiry
14
       notice of the claims set forth herein. Moreover, Plaintiffs and members of the
15
16     Classes had no direct contact or interaction with the Defendants and had no
17     means from which they could have discovered that the Defendants were engaged
18
       in the conspiracy alleged herein before July 29, 2019 sufficient to place them on
19
20     inquiry notice of the claims.
21           C.     Fraudulent Concealment Tolled the Statute of Limitations
22
             129. In the alternative, application of the doctrine of fraudulent
23
24     concealment tolled the statute of limitations on the claims asserted herein by
25     Plaintiffs and the Classes. Plaintiffs and members of the Classes did not discover,
26
       and could not discover through the exercise of reasonable diligence, the existence
27
28     of the conspiracy alleged herein until July 29, 2019, when NHK’s agreement to
                                    46                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 47 of 119



 1     plead guilty to the conspiracy became public.
 2
               130. Before that time, Plaintiffs and members of the Classes were
 3
 4     unaware of Defendants’ unlawful conduct, and did not know before then that

 5     they were paying supra-competitive prices for HDD suspension assemblies
 6
       throughout the United States during the Class Period.
 7
 8             131. By its very nature, the Defendants’ and their co-conspirators’
 9     anticompetitive conspiracy was inherently self-concealing. HDD suspension
10
       assemblies are not exempt from antitrust regulation and, thus, Plaintiffs and
11
12     members of the Classes reasonably considered the HDD suspension assemblies
13     industry to be a competitive industry. Accordingly, a reasonable person under
14
       the circumstances would not have been alerted to begin to investigate the
15
16     legitimacy of Defendants’ HDD suspension assemblies prices before July 29,
17     2019.
18
               132. Because     the   alleged   conspiracy    was    self-concealing    and
19
20     affirmatively concealed by Defendants and their co-conspirators, Plaintiffs and
21     members of the Classes did not have information that would have caused a
22
       reasonably diligent person to investigate whether a conspiracy existed, until July
23
24     29, 2019.
25             133. For these reasons, the statute of limitations applicable to Plaintiffs’
26
       and the Classes’ claims was tolled and did not begin to run until July 29, 2019.
27
28
                                     47                               Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 48 of 119



 1                             II. VIOLATIONS ALLEGED
 2                              FIRST CLAIM FOR RELIEF
                          Violation of Section 1 of the Sherman Act
 3                     (on behalf of Plaintiffs and the Nationwide
 4                     Class)

 5           134. Plaintiffs incorporate by reference the allegations in the preceding
 6
         paragraphs.
 7
 8           135. Defendants and unnamed co-conspirators entered into and engaged
 9     in a contract, combination, or conspiracy in unreasonable restraint of trade in
10
       violation of Section 1 of the Sherman Act (15 U.S.C. § 1).
11
12           136. The acts done by the Defendants as part of, and in furtherance of,
13     their and their co-conspirators’ contract, combination, or conspiracy were
14
       authorized, ordered, or done by their officers, agents, employees, or
15
16     representatives while actively engaged in the management of their affairs.
17           137. During the Class Period, Defendants and their co-conspirators
18
       entered into a continuing agreement, understanding and conspiracy in restraint of
19
20     trade to artificially fix, raise, stabilize, and control prices for HDD suspension
21     assemblies, thereby creating anticompetitive effects.
22
             138. The anticompetitive acts were intentionally directed at the United
23
24     States market for HDD suspension assemblies and had a substantial and
25     foreseeable effect on interstate commerce by raising and fixing prices for HDD
26
       suspension assemblies throughout the United States.
27
28           139. The conspiratorial acts and combinations have caused unreasonable
                                   48                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 49 of 119



 1     restraints in the markets for HDD suspension assemblies.
 2
             140. As a result of Defendants’ unlawful conduct, Plaintiffs and other
 3
 4     similarly situated indirect purchasers in the Nationwide Class who purchased

 5     HDD suspension assemblies have been harmed by being forced to pay inflated,
 6
       supra- competitive prices for HDD suspension assemblies.
 7
 8           141. In     formulating    and   carrying   out     the   alleged   agreement,
 9     understanding and conspiracy, Defendants and their co-conspirators did those
10
       things that they combined and conspired to do, including but not limited to the
11
12     acts, practices and course of conduct set forth herein.
13           142. Defendants conspiracy had the following effects, among others:
14
                 (a)    Price competition in the market for HDD suspension assemblies
15
16               has been restrained, suppressed, and/or eliminated in the United States;
17               (b)    Prices for HDD suspension assemblies sold by Defendants and
18
                 their co-conspirators have been fixed, raised, maintained, and
19
20               stabilized at artificially high, non-competitive levels throughout the
21               United States; and
22
                 (c)    Plaintiffs and members of the Nationwide Class who purchased
23
24               HDD suspension assemblies indirectly from Defendants and their co-
25               conspirators have been deprived of the benefits of free and open
26
                 competition.
27
28           143. Plaintiffs and members of the Nationwide Class have been injured
                                    49                                 Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 50 of 119



 1     and will continue to be injured in their business and property by paying more for
 2
       HDD suspension assemblies purchased indirectly from Defendants and their co-
 3
 4     conspirators than they would have paid and will pay in the absence of the

 5     conspiracy.
 6
             144. The alleged contract, combination, or conspiracy is a per se
 7
 8     violation of the federal antitrust laws.
 9           145. Plaintiffs and members of the Nationwide Class are entitled to an
10
       injunction against Defendants, preventing and restraining the violations alleged
11
12     herein.
                               SECOND CLAIM FOR RELIEF
13
14        Violation of Section 1 of the Sherman Act (Nationwide Damages Class)
15          146. Beginning at a time unknown to Plaintiffs, but at least as early as
16
      2003, Defendants and their co-conspirators, entered into a continuing agreement,
17
18 understanding, and conspiracy to unreasonably restrain trade and commerce in
19 violation of Section 1 of the Sherman Act (15 U.S.C. § 1).
20
          147. The acts done by the Defendants as part of, and in furtherance of,
21
22 their and their coconspirators’ contract, combination, or conspiracy were
23 authorized, ordered, or done by their officers, agents, employees, or
24
   representatives while actively engaged in the management of their affairs.
25
26          148. The contract, combination or conspiracy consisted of a continuing
27 agreement, understanding and concert of action among Defendants and their co-
28
                                    50                              Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 51 of 119



 1 conspirators, the substantial terms of which were to fix, raise, maintain and
 2
   stabilize the prices of HDD Suspension Assemblies they sold in the United States
 3
 4 and elsewhere.
 5         149. The anticompetitive acts were intentionally directed at the United
 6
      States market for HDD Suspension Assemblies and had a substantial and
 7
 8 foreseeable effect on interstate commerce by raising and/or fixing prices for HDD
 9 Suspension Assemblies throughout the United States.
10
          150. The conspiratorial acts and combinations have caused unreasonable
11
12 restraints in the markets for HDD Suspension Assemblies.
13         151. As a result of Defendants’ unlawful conduct, Plaintiffs and other
14
      similarly situated purchasers in the Nationwide Damages Class who purchased
15
16 HDD Suspension Assemblies have been harmed by being forced to pay inflated,
17 supra-competitive prices for HDD Suspension Assemblies including through
18
   purchases of HDDs and products containing them.
19
20         152. In formulating and carrying out the alleged agreement, understanding
21 and conspiracy, Defendants and their co-conspirators did those things that they
22
   combined and conspired to do, including but not limited to the acts, practices and
23
24 course of conduct set forth in this Complaint.
25         153. Defendants’ conspiracy had the following effects, among others:
26
27
28
                                 51                             Case No. 19-md-02918-MMC
                        CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 52 of 119



 1              (a)    Price competition in the market for HDD Suspension
 2
                Assemblies has been restrained, suppressed, and/or eliminated in the
 3
 4              United States;

 5              (b)    Prices for HDD Suspension Assemblies sold by Defendants
 6
                and their co-conspirators have been fixed, raised, maintained, and
 7
 8              stabilized at artificially high, non-competitive levels throughout the
 9              United States; and
10
                (c)    Plaintiffs and members of the Nationwide Damages Class who
11
12              purchased HDD Suspension Assemblies made or sold by Defendants
13              and their co-conspirators have been deprived of the benefits of free
14
                and open competition.
15
16         154. Plaintiffs and members of the Nationwide Damages Class have been
17 injured and will continue to be injured in their business and property by paying
18
   more for HDD Suspension Assemblies purchased indirectly from Defendants and
19
20 their co-conspirators than they would have paid and will pay in the absence of the
21 conspiracy.
22
         155. The alleged contract, combination, or conspiracy is a per se violation
23
24 of Section 1 of the Sherman Act.
25         156. Members of the Nationwide Damages Class have standing to seek
26
      damages pursuant to Section 4 of the Clayton Act because they were the first
27
28 United States victims to pay overcharges arising from the domestic effects of the
                                  52                             Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 53 of 119



 1 conspiracy.
 2
         157. Plaintiffs and members of the Nationwide Damages Class seek
 3
 4 damages under Section 4 of the Clayton Act and are entitled to damages in an
 5 amount to be trebled to the extent federal antitrust laws permit.
 6
                            THIRD CLAIM FOR RELIEF
 7                       Violation of State Antitrust Statutes
 8                 (on behalf of Plaintiffs and the Damages Class)
 9
            158. Plaintiffs incorporate by reference the allegations in the preceding
10
11 paragraphs.
12          159. From as early as 2003, Defendants and their co-conspirators engaged
13
      in a continuing contract, combination, or conspiracy with respect to the sale of
14
15 HDD Suspension Assemblies in unreasonable restraint of trade and commerce and
16 in violation of the various state antitrust statutes set forth below.
17
          160. The contract, combination, or conspiracy consisted of an agreement
18
19 among the Defendants and their co-conspirators to fix, raise, inflate, stabilize
20 and/or maintain artificially supracompetitive prices for HDD Suspension
21
   Assemblies, to rig bids for the sale of HDD Suspension Assemblies and to allocate
22
23 customers for HDD Suspension Assemblies in the United States.
24          161. In formulating and effectuating this conspiracy, Defendants and their
25
      coconspirators performed acts in furtherance of the combination and conspiracy,
26
27 including:
                (a)     participating in meetings and conversations among themselves
28
                                  53                             Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 54 of 119



 1              in the United States and elsewhere during which they agreed to price
 2
                HDD Suspension Assemblies at certain levels, and otherwise to fix,
 3
 4              increase, inflate, maintain, or stabilize effective prices paid by

 5              Plaintiffs and members of the Damages Class with respect to HDD
 6
                Suspension Assemblies sold in the United States;
 7
 8              (b)     allocating customers and markets for HDD Suspension
 9              Assemblies in the United States in furtherance of their agreements; and
10
                (c)     participating in meetings and conversations among themselves
11
12              in the United States and elsewhere to implement, adhere to, and police
13              the unlawful agreements they reached.
14
           162. Defendants and their co-conspirators engaged in the actions described
15
16 above for the purpose of carrying out their unlawful agreements to fix, maintain,
17 decrease, or stabilize prices and to allocate customers with respect to HDD
18
   Suspension Assemblies.
19
20         163. Defendants’ anticompetitive acts described above were knowing,
21 willful, and constitute violations or flagrant violations of the following state
22
   antitrust statutes.
23
24         164. Defendants have entered into an unlawful agreement in restraint of
25 trade in violation of the Alabama Code § 6-5-60, et seq.
26
               (a)      Defendants have entered into an unlawful agreement in
27
28              restraint of trade in violation of Alabama Code § 6-5-60, et seq.
                                  54                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 55 of 119



 1              Defendants’ combinations and conspiracy had the following effects: (1)
 2
                price competition for HDD Suspension Assemblies was restrained,
 3
 4              suppressed, and eliminated throughout Alabama; (2) HDD Suspension

 5              Assemblies prices were raised, fixed, maintained and stabilized at
 6
                artificially high levels throughout Alabama. During the Class Period,
 7
 8              Defendants’ illegal conduct substantially affected Alabama commerce.
 9              By reason of the foregoing, Defendants entered into an agreement in
10
                restraint of trade in violation of Alabama Code § 6-5-60, et seq.
11
12              Accordingly, Plaintiffs and members of the Damages Class seek all
13              forms of relief available under Alabama Code § 6-5-60, et seq.
14
                (b)       During   the   Class   Period,   Defendants’ illegal    conduct
15
16              substantially affected Alabama commerce.
17              (c)       As a direct and proximate result of Defendants’ unlawful
18
                conduct, Plaintiffs and members of the Damages Class have been
19
20              injured in their business and property and are threatened with further
21              injury.
22
                (d)       By reason of the foregoing, Defendants entered into agreements
23
24              in restraint of trade in violation of Alabama Code § 6-5-60, et seq.
25              Accordingly, Plaintiffs and members of the Damages Class seek all
26
                forms of relief available under Alabama Code § 6-5-60, et seq.
27
28
                                    55                             Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 56 of 119



 1          165. Defendants have entered into an unlawful agreement in restraint of
 2
      trade in violation of the Arizona Revised Statutes, §§ 44-1401, et seq.
 3
 4               (a)       Defendants’ combinations or conspiracies had the following

 5               effects: (1) HDD Suspension Assemblies price competition was
 6
                 restrained, suppressed, and eliminated throughout Arizona; (2) HDD
 7
 8               Suspension Assemblies prices were raised, fixed, maintained, and
 9               stabilized at artificially high levels throughout Arizona; (3) Plaintiffs
10
                 and members of the Damages Class were deprived of free and open
11
12               competition; and (4) Plaintiffs and members of the Damages Class paid
13               supracompetitive, artificially inflated prices for HDD Suspension
14
                 Assemblies and vehicles containing HDD Suspension Assemblies.
15
16               (b)       During   the   Class   Period,   Defendants’ illegal     conduct
17               substantially affected Arizona commerce.
18
                 (c)       As a direct and proximate result of Defendants’ unlawful
19
20               conduct, Plaintiffs and members of the Damages Class have been
21               injured in their business and property and are threatened with further
22
                 injury.
23
24               (d)       By reason of the foregoing, Defendants entered into agreements
25               in restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq.
26
                 Accordingly, Plaintiffs and members of the Damages Class seek all
27
28               forms of relief available under Ariz. Rev. Stat. §§ 44-1401, et seq.
                                     56                              Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 57 of 119



 1          166. Defendants have entered into an unlawful agreement in restraint of
 2
      trade in violation of the California Business and Professions Code, §§ 16700, et
 3
 4 seq.
 5              (a)     During the Class Period, Defendants and their co-conspirators
 6
                entered into and engaged in a continuing unlawful trust in restraint of
 7
 8              the trade and commerce described above in violation of Section 16720
 9              of the California Business and Professions Code. Defendants, each of
10
                them, have acted in violation of Section 16720 to fix, raise, stabilize,
11
12              and maintain prices of, and allocate markets for, HDD Suspension
13              Assemblies at supracompetitive levels.
14
                (b)     The aforesaid violations of Section 16720, California Business
15
16              and Professions Code, consisted, without limitation, of a continuing
17              unlawful trust and concert of action among the Defendants and their co-
18
                conspirators the substantial terms of which were to fix, raise, maintain,
19
20              and stabilize the prices of, and to allocate markets for, HDD Suspension
21              Assemblies.
22
                (c)     For the purpose of forming and effectuating the unlawful trust,
23
24              the Defendants and their co-conspirators have done those things which
25              they combined and conspired to do, including but in no way limited to
26
                the acts, practices and course of conduct set forth above and the
27
28              following: (1) Fixing, raising, stabilizing, and pegging the price of
                                  57                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 58 of 119



 1              HDD Suspension Assemblies; and (2) Allocating among themselves the
 2
                production of HDD Suspension Assemblies.
 3
 4              (d)     The combination and conspiracy alleged herein has had, inter

 5              alia, the following effects upon the commerce of California: (1) Price
 6
                competition in the sale of HDD Suspension Assemblies has been
 7
 8              restrained, suppressed, and/or eliminated in the State of California; (2)
 9              Prices for HDD Suspension Assemblies sold by Defendants and their
10
                co-conspirators have been fixed, raised, stabilized, and pegged at
11
12              artificially high, non-competitive levels in the State of California and
13              throughout the United States; and (3) Those who purchased HDD
14
                Suspension Assemblies or vehicles containing HDD Suspension
15
16              Assemblies manufactured by Defendants and their co-conspirators have
17              been deprived of the benefit of free and open competition.
18
                (e)     As a direct and proximate result of Defendants’ unlawful
19
20              conduct, Plaintiffs and members of the Damages Class have been
21              injured in their business and property in that they paid more for HDD
22
                Suspension Assemblies than they otherwise would have paid in the
23
24              absence of Defendants’ unlawful conduct. As a result of Defendants’
25              violation of Section 16720 of the California Business and Professions
26
                Code, Plaintiffs and members of the Damages Class seek treble
27
28              damages and their cost of suit, including a reasonable attorney’s fee,
                                  58                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 59 of 119



 1              pursuant to Section 16750(a) of the California Business and Professions
 2
                Code.
 3
 4         167. Defendants have entered into an unlawful agreement in restraint of

 5 trade in violation of the Connecticut. General Statute § 35-26 and § 35-28.
 6
               (a)       Defendants have entered into an unlawful agreement in
 7
 8             restraint of trade in violation of Conn. Gen. Stat. § 35-26 and § 35-28.
 9              Defendants’ combination or conspiracy described above had the
10
                following effects during the class period: (1) HDD Suspension
11
12              Assemblies price competition was restrained, suppressed, and
13              eliminated throughout Connecticut; (2) HDD Suspension Assemblies
14
                prices were raised, fixed, maintained and stabilized at artificially high
15
16              levels throughout Connecticut. Accordingly, Plaintiffs and members of
17              the Damages Class seek all relief available under Conn. Gen. Stat. § 35-
18
                34 and § 35-35. Plaintiffs have provided a copy of this complaint to the
19
20              Attorney General as required by Conn. Gen. Stat. § 35-37.
21              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
22
                substantially affected Connecticut commerce.
23
24              (c)       As a direct and proximate result of Defendants’ unlawful
25              conduct, Plaintiffs and members of the Damages Class have been
26
                injured in their business and property and are threatened with further
27
28              injury.
                                   59                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 60 of 119



 1              (d)     By reason of the foregoing, Defendants have entered into
 2
                agreements in restraint of trade in violation of Conn. Gen. Stat. § 35-26
 3
 4              and § 35-28. Accordingly, Plaintiffs and members of the Damages

 5              Class seek all forms of relief available under Conn. Gen. Stat. § 35-26
 6
                and § 35-28.
 7
 8         168. Defendants have entered into an unlawful agreement in restraint of
 9 trade in violation of the District of Columbia Official Code §§ 28-4501, et seq.
10
               (a)     Defendants’ combinations or conspiracies had the following
11
12             effects: (1) HDD Suspension Assemblies price competition was
13              restrained, suppressed, and eliminated throughout the District of
14
                Columbia; (2) HDD Suspension Assemblies prices were raised, fixed,
15
16              maintained, and stabilized at artificially high levels throughout the
17              District of Columbia; (3) Plaintiffs and members of the Damages Class,
18
                including those who resided in the District of Columbia and/or
19
20              purchased HDD Suspension Assemblies or vehicles in the District of
21              Columbia, were deprived of free and open competition, including in the
22
                District of Columbia; and (4) Plaintiffs and members of the Damages
23
24              Class, including those who resided in the District of Columbia and/or
25              purchased HDD Suspension Assemblies or vehicles in the District of
26
                Columbia, paid supracompetitive, artificially inflated prices for HDD
27
28
                                  60                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 61 of 119



 1              Suspension Assemblies and vehicles containing HDD Suspension
 2
                Assemblies, including in the District of Columbia.
 3
 4              (b)       During   the   Class   Period,   Defendants’ illegal      conduct

 5              substantially affected District of Columbia commerce.
 6
                (c)       As a direct and proximate result of Defendants’ unlawful
 7
 8              conduct, Plaintiffs and members of the Damages Class have been
 9              injured in their business and property and are threatened with further
10
                injury.
11
12              (d)       By reason of the foregoing, Defendants have entered into
13              agreements in restraint of trade in violation of District of Columbia
14
                Code Ann. §§ 28-4501, et seq. Accordingly, Plaintiffs and members of
15
16              the Damages Class seek all forms of relief available under District of
17              Columbia Code Ann. §§ 28-4501, et seq.
18
           169. Defendants have entered into an unlawful agreement in restraint of
19
20 trade in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et seq.
21              (a)       Defendants’ unlawful conduct had the following effects: (1)
22
                HDD Suspension Assemblies’ price competition was restrained,
23
24              suppressed, and eliminated throughout Hawaii; (2) HDD Suspension
25              Assemblies’ prices were raised, fixed, maintained, and stabilized at
26
                artificially high levels throughout Hawaii; (3) Plaintiffs and members of
27
28              the Damages Class were deprived of free and open competition; and (4)
                                   61                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 62 of 119



 1              Plaintiffs and members of the Damages Class paid supracompetitive,
 2
                artificially inflated prices for HDD Suspension Assemblies and vehicles
 3
 4              containing HDD Suspension Assemblies.

 5              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
 6
                substantially affected Hawaii commerce.
 7
 8              (c)       As a direct and proximate result of Defendants’ unlawful
 9              conduct, Plaintiffs and members of the Damages Class have been
10
                injured in their business and property and are threatened with further
11
12              injury.
13              (d)       By reason of the foregoing, Defendants have entered into
14
                agreements in restraint of trade in violation of Hawaii Revised Statutes
15
16              Annotated §§ 480-4, et seq. Accordingly, Plaintiffs and members of the
17              Damages Class seek all forms of relief available under Hawaii Revised
18
                Statutes Annotated §§ 480-4, et seq.
19
20         170. Defendants have entered into an unlawful agreement in restraint of
21 trade in violation of the Iowa Code §§ 553.1, et seq.
22
               (a)     Defendants’ combinations or conspiracies had the following
23
24              effects: (1) HDD Suspension Assemblies price competition was
25              restrained, suppressed, and eliminated throughout Iowa; (2) HDD
26
                Suspension Assemblies prices were raised, fixed, maintained, and
27
28              stabilized at artificially high levels throughout Iowa; (3) Plaintiffs and
                                   62                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 63 of 119



 1              members of the Damages Class were deprived of free and open
 2
                competition; and (4) Plaintiffs and members of the Damages Class paid
 3
 4              supracompetitive, artificially inflated prices for HDD Suspension

 5              Assemblies and vehicles containing HDD Suspension Assemblies.
 6
                (b)       During   the   Class   Period,   Defendants’ illegal    conduct
 7
 8              substantially affected Iowa commerce.
 9              (c)       As a direct and proximate result of Defendants’ unlawful
10
                conduct, Plaintiffs and members of the Damages Class have been
11
12              injured in their business and property and are threatened with further
13              injury.
14
                (d)       By reason of the foregoing, Defendants have entered into
15
16              agreements in restraint of trade in violation of Iowa Code §§ 553.1, et
17              seq. Accordingly, Plaintiffs and members of the Damages Class seek all
18
                forms of relief available under Iowa Code §§ 553.1, et seq.
19
20         171. Defendants have entered into an unlawful agreement in restraint of
21 trade in violation of the Kansas Statutes Annotated, §§ 50-101, et seq.
22
               (a)     Defendants’ combinations or conspiracies had the following
23
24              effects: (1) HDD Suspension Assemblies price competition was
25              restrained, suppressed, and eliminated throughout Iowa; (2) HDD
26
                Suspension Assemblies prices were raised, fixed, maintained, and
27
28              stabilized at artificially high levels throughout Iowa; (3) Plaintiffs and
                                   63                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 64 of 119



 1              members of the Damages Class were deprived of free and open
 2
                competition; and (4) Plaintiffs and members of the Damages Class paid
 3
 4              supracompetitive, artificially inflated prices for HDD Suspension

 5              Assemblies and vehicles containing HDD Suspension Assemblies.
 6
                (b)       During   the   Class   Period,   Defendants’ illegal    conduct
 7
 8              substantially affected Kansas commerce.
 9              (c)       As a direct and proximate result of Defendants’ unlawful
10
                conduct, Plaintiffs and members of the Damages Class have been
11
12              injured in their business and property and are threatened with further
13              injury.
14
                (d)       By reason of the foregoing, Defendants have entered into
15
16              agreements in restraint of trade in violation of Kansas Stat. Ann. §§ 50-
17              101, et seq. Accordingly, Plaintiffs and members of the Damages Class
18
                seek all forms of relief available under Kansas Stat. Ann. §§ 50-101, et
19
20              seq.
21          172. Defendants have entered into an unlawful agreement in restraint of
22
      trade in violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§
23
24 1101, et seq.
25              (a)       Defendants’ combinations or conspiracies had the following
26
                effects: (1) HDD Suspension Assemblies price competition was
27
28              restrained, suppressed, and eliminated throughout Maine; (2) HDD
                                   64                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 65 of 119



 1              Suspension Assemblies prices were raised, fixed, maintained, and
 2
                stabilized at artificially high levels throughout Maine; (3) Plaintiffs and
 3
 4              members of the Damages Class were deprived of free and open

 5              competition: and (4) Plaintiffs and members of the Damages Class paid
 6
                supracompetitive, artificially inflated prices for HDD Suspension
 7
 8              Assemblies and vehicles containing HDD Suspension Assemblies.
 9              (b)       During   the   Class   Period,   Defendants’ illegal     conduct
10
                substantially affected Maine commerce.
11
12              (c)       As a direct and proximate result of Defendants’ unlawful
13              conduct, Plaintiffs and members of the Damages Class have been
14
                injured in their business and property and are threatened with further
15
16              injury.
17              (d)       By reason of the foregoing, Defendants have entered into
18
                agreements in restraint of trade in violation of Maine Rev. Stat. Ann.
19
20              10, §§ 1101, et seq. Accordingly, Plaintiffs and members of the
21              Damages Class seek all relief available under Maine Rev. Stat. Ann. 10.
22
                §§ 1101, et seq.
23
24         173. Defendants have entered into an unlawful agreement in restraint of
25 trade in violation of the Maryland Code, Commercial Law§ 11-204(a)(1).
26
               (a)      Maryland: Defendants have “unreasonably restrain[ed] trade”
27
28              by “contract, combination or conspiracy” in violation of Md. Code,
                                   65                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 66 of 119



 1              Com. Law § 11-204(a)(1). During the class period, throughout
 2
                Maryland,     Defendants’    combination     or   conspiracy    restrained,
 3
 4              suppressed, and eliminated price competition for HDD Suspension

 5              Assemblies and raised, fixed, maintained, and stabilized HDD
 6
                Suspension Assemblies prices at artificially high levels. Accordingly,
 7
 8              Plaintiffs and members of the Damages Class seek all relief available
 9              under Md. Code, Com. Law § 11-209(b).
10
                (b)       During   the   Class   Period,   Defendants’ illegal     conduct
11
12              substantially affected Maryland commerce.
13              (c)       As a direct and proximate result of Defendants’ unlawful
14
                conduct, Plaintiffs and members of the Damages Class have been
15
16              injured in their business and property and are threatened with further
17              injury.
18
                (d)       By reason of the foregoing, Defendants have entered into
19
20              agreements in restraint of trade in violation of Maryland Code,
21              Commercial Law§ 11-204(a)(1). Accordingly, Plaintiffs and members
22
                of the Damages Class seek all relief available under Maryland Code,
23
24              Commercial Law§ 11-204(a)(1).
25          174. Defendants have entered into an unlawful agreement in restraint of
26
      trade in violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.
27
28              (a)       Defendants’ combinations or conspiracies had the following
                                   66                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 67 of 119



 1              effects: (1) HDD Suspension Assemblies price competition was
 2
                restrained, suppressed, and eliminated throughout Michigan; (2) HDD
 3
 4              Suspension Assemblies prices were raised, fixed, maintained, and

 5              stabilized at artificially high levels throughout Michigan; (3) Plaintiffs
 6
                and members of the Damages Class were deprived of free and open
 7
 8              competition; and (4) Plaintiffs and members of the Damages Class paid
 9              supracompetitive, artificially inflated prices for HDD Suspension
10
                Assemblies and vehicles containing HDD Suspension Assemblies.
11
12              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
13              substantially affected Michigan commerce.
14
                (c)       As a direct and proximate result of Defendants’ unlawful
15
16              conduct, Plaintiffs and members of the Damages Class have been
17              injured in their business and property and are threatened with further
18
                injury.
19
20              (d)       By reason of the foregoing, Defendants have entered into
21              agreements in restraint of trade in violation of Michigan Comp. Laws
22
                Ann. §§ 445.771, et seq. Accordingly, Plaintiffs and members of the
23
24              Damages Class seek all relief available under Michigan Comp. Laws
25              Ann. §§ 445.771, et seq.
26
           175. Defendants have entered into an unlawful agreement in unreasonable
27
28 restraint of trade in violation of the Minnesota Statutes Annotated §§ 325D.49, et
                                   67                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 68 of 119



 1 seq.
 2
                (a)       Defendants’ combinations or conspiracies had the following
 3
 4              effects: (1) HDD Suspension Assemblies price competition was

 5              restrained, suppressed, and eliminated throughout Minnesota; (2) HDD
 6
                Suspension Assemblies prices were raised, fixed, maintained, and
 7
 8              stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs
 9              and members of the Damages Class were deprived of free and open
10
                competition; and (4) Plaintiffs and members of the Damages Class paid
11
12              supracompetitive, artificially inflated prices for HDD Suspension
13              Assemblies and vehicles containing HDD Suspension Assemblies.
14
                (b)       During   the   Class   Period   Defendants’    illegal   conduct
15
16              substantially affected Minnesota commerce.
17              (c)       As a direct and proximate result of Defendants’ unlawful
18
                conduct, Plaintiffs and members of the Damages Class have been
19
20              injured in their business and property and are threatened with further
21              injury.
22
                (d)       By reason of the foregoing, Defendants have entered into
23
24              agreements in restraint of trade in violation of Minnesota Stat. §§
25              325D.49, et seq. Accordingly, Plaintiffs and members of the Damages
26
                Class seek all relief available under Minnesota Stat. §§ 325D.49, et seq.
27
28         176. Defendants have entered into an unlawful agreement in restraint of
                                   68                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 69 of 119



 1 trade in violation of the Mississippi Code Annotated §§ 75-21-1, et seq.
 2
               (a)     Defendants’ combinations or conspiracies had the following
 3
 4             effects: (1) HDD Suspension Assemblies price competition was

 5              restrained, suppressed, and eliminated throughout Mississippi; (2) HDD
 6
                Suspension Assemblies prices were raised, fixed, maintained, and
 7
 8              stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs
 9              and members of the Damages Class, including those who resided in
10
                Mississippi and/or purchased HDD Suspension Assemblies or vehicles
11
12              in Mississippi were deprived of free and open competition, including in
13              Mississippi: and (4) Plaintiffs and members of the Damages Class,
14
                including those who resided in Mississippi and/or purchased HDD
15
16              Suspension      Assemblies       or   vehicles    in     Mississippi      paid
17              supracompetitive, artificially inflated prices for HDD Suspension
18
                Assemblies, including in Mississippi.
19
20              (b)       During   the   Class    Period,   Defendants’ illegal       conduct
21              substantially affected Mississippi commerce.
22
                (c)       As a direct and proximate result of Defendants’ unlawful
23
24              conduct, Plaintiffs and members of the Damages Class have been
25              injured in their business and property and are threatened with further
26
                injury.
27
28              (d)       By reason of the foregoing, Defendants have entered into
                                    69                                 Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 70 of 119



 1              agreements in restraint of trade in violation of Mississippi Code Ann. §
 2
                75-21-1, et seq. Accordingly, Plaintiffs and members of the Damages
 3
 4              Class seek all relief available under Mississippi Code Ann. § 75-21-1,

 5              et seq.
 6
           177. Defendants have entered into an unlawful agreement in restraint of
 7
 8 trade in violation of the Nebraska Revised Statutes §§ 59-801, et seq.
 9              (a)       Defendants’ combinations or conspiracies had the following
10
                effects: (1) HDD Suspension Assemblies price competition was
11
12              restrained, suppressed, and eliminated throughout Nebraska; (2) HDD
13              Suspension Assemblies prices were raised, fixed, maintained, and
14
                stabilized at artificially high levels throughout Nebraska; (3) Plaintiffs
15
16              and members of the Damages Class were deprived of free and open
17              competition; and (4) Plaintiffs and members of the Damages Class paid
18
                supracompetitive, artificially inflated prices for HDD Suspension
19
20              Assemblies and vehicles containing HDD Suspension Assemblies.
21              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
22
                substantially affected Nebraska commerce.
23
24              (c)       As a direct and proximate result of Defendants’ unlawful
25              conduct, Plaintiffs and members of the Damages Class have been
26
                injured in their business and property and are threatened with further
27
28              injury.
                                   70                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 71 of 119



 1              (d)     By reason of the foregoing, Defendants have entered into
 2
                agreements in restraint of trade in violation of Nebraska Revised
 3
 4              Statutes §§ 59-801, et seq. Accordingly, Plaintiffs and members of the

 5              Damages Class seek all relief available under Nebraska Revised
 6
                Statutes §§ 59-801, et seq.
 7
 8         178. Defendants have entered into an unlawful agreement in restraint of
 9 trade in violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.
10
               (a)     Defendants have entered into a Defendants’ combinations or
11
12             conspiracies had the following effects: (1) HDD Suspension
13              Assemblies price competition was restrained, suppressed, and
14
                eliminated throughout Nevada; (2) HDD Suspension Assemblies prices
15
16              were raised, fixed, maintained, and stabilized at artificially high levels
17              throughout Nevada; (3) Plaintiffs and members of the Damages Class,
18
                including those who resided in Nevada and/or purchased HDD
19
20              Suspension Assemblies or vehicles in Nevada, were deprived of free
21              and open competition including in Nevada; and (4) Plaintiffs and
22
                members of the Damages Class, including those who resided in Nevada
23
24              and/or purchased HDD Suspension Assemblies or vehicles in Nevada,
25              paid supracompetitive, artificially inflated prices for HDD Suspension
26
                Assemblies and vehicles containing HDD Suspension Assemblies,
27
28              including in Nevada.
                                  71                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 72 of 119



 1              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
 2
                substantially affected Nevada commerce.
 3
 4              (c)       As a direct and proximate result of Defendants’ unlawful

 5              conduct, Plaintiffs and members of the Damages Class have been
 6
                injured in their business and property and are threatened with further
 7
 8              injury.
 9              (d)       By reason of the foregoing, Defendants have entered into
10
                agreements in restraint of trade in violation of Nevada Rev. Stat. Ann.
11
12              §§ 598A.060, et seq. Accordingly, Plaintiffs and members of the
13              Damages Class seek all relief available under Nevada Rev. Stat. Ann.
14
                §§ 598A.010, et seq.
15
16         179. Defendants have entered into an unlawful agreement in restraint of
17 trade in violation of the New Hampshire Revised Statutes §§ 356:1, et seq.
18
               (a)     Defendants’ combinations or conspiracies had the following
19
20              effects: (1) HDD Suspension Assemblies price competition was
21              restrained, suppressed, and eliminated throughout New Hampshire; (2)
22
                HDD Suspension Assemblies prices were raised, fixed, maintained, and
23
24              stabilized at artificially high levels throughout New Hampshire; (3)
25              Plaintiffs and members of the Damages Class were deprived of free and
26
                open competition; and (4) Plaintiffs and members of the Damages Class
27
28
                                   72                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 73 of 119



 1              paid supracompetitive, artificially inflated prices for HDD Suspension
 2
                Assemblies and vehicles containing HDD Suspension Assemblies.
 3
 4              (b)       During   the   Class   Period   Defendants’   illegal   conduct

 5              substantially affected New Hampshire commerce.
 6
                (c)       As a direct and proximate result of Defendants’ unlawful
 7
 8              conduct, Plaintiffs and members of the Damages Class have been
 9              injured in their business and property and are threatened with further
10
                injury.
11
12              (d)       By reason of the foregoing, Defendants have entered into
13              agreements in restraint of trade in violation of New Hampshire Revised
14
                Statutes §§ 356:1, et seq. Accordingly, Plaintiffs and members of the
15
16              Damages Class seek all relief available under New Hampshire Revised
17              Statutes §§ 356:1, et seq.
18
           180. Defendants have entered into an unlawful agreement in restraint of
19
20 trade in violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.
21              (a)       Defendants’ combinations or conspiracies had the following
22
                effects: (1) HDD Suspension Assemblies price competition was
23
24              restrained, suppressed, and eliminated throughout New Mexico; (2)
25              HDD Suspension Assemblies prices were raised, fixed, maintained, and
26
                stabilized at artificially high levels throughout New Mexico; (3)
27
28              Plaintiffs and members of the Damages Class were deprived of free and
                                   73                             Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 74 of 119



 1              open competition; and (4) Plaintiffs and members of the Damages Class
 2
                paid supracompetitive, artificially inflated prices for HDD Suspension
 3
 4              Assemblies and vehicles containing HDD Suspension Assemblies.

 5              (b)       During   the   Class   Period,   Defendants’ illegal    conduct
 6
                substantially affected New Mexico commerce.
 7
 8              (c)       As a direct and proximate result of Defendants’ unlawful
 9              conduct, Plaintiffs and members of the Damages Class have been
10
                injured in their business and property and are threatened with further
11
12              injury.
13              (d)       By reason of the foregoing, Defendants have entered into
14
                agreements in restraint of trade in violation of New Mexico Stat. Ann.
15
16              §§ 57-1-1, et seq. Accordingly, Plaintiffs and members of the Damages
17              Class seek all relief available under New Mexico Stat. Ann.§§ 57-1-1,
18
                et seq.
19
20         181. Defendants have entered into an unlawful agreement in restraint of
21 trade in violation of the New York General Business Laws §§ 340, et seq.
22
               (a)     Defendants’ combinations or conspiracies had the following
23
24              effects: (1) HDD Suspension Assemblies price competition was
25              restrained, suppressed, and eliminated throughout New York; (2) HDD
26
                Suspension Assemblies prices were raised, fixed, maintained, and
27
28              stabilized at artificially high levels throughout New York; (3) Plaintiffs
                                   74                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 75 of 119



 1              and members of the Damages Class, including those who resided in
 2
                New York and/or purchased HDD Suspension Assemblies or vehicles
 3
 4              in New York, were deprived of free and open competition, including in

 5              New York; and (4) Plaintiffs and members of the Damages Class,
 6
                including those who resided in New York, paid supracompetitive,
 7
 8              artificially inflated prices for HDD Suspension Assemblies when they
 9              purchased, including in New York, HDD Suspension Assemblies or
10
                vehicles containing HDD Suspension Assemblies, or purchased,
11
12              including in New York, HDD Suspension Assemblies or vehicles that
13              were otherwise of lower quality, than would have been absent the
14
                conspirators’ illegal acts, or were unable to purchase HDD Suspension
15
16              Assemblies or vehicles that they would have otherwise have purchased
17              absent the illegal conduct.
18
                (b)       During   the   Class   Period,   Defendants’ illegal    conduct
19
20              substantially affected New York commerce.
21              (c)       As a direct and proximate result of Defendants’ unlawful
22
                conduct, Plaintiffs and members of the Damages Class have been
23
24              injured in their business and property and are threatened with further
25              injury.
26
                (d)       By reason of the foregoing, Defendants have entered into
27
28              agreements in restraint of trade in violation of the New York Donnelly
                                   75                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 76 of 119



 1               Act, §§ 340, et seq. The conduct set forth above is a per se violation of
 2
                 the Act. Accordingly, Plaintiffs and members of the Damages Class
 3
 4               seek all relief available under New York Gen. Bus. Law §§ 340, et seq.

 5          182. Defendants have entered into an unlawful agreement in restraint of
 6
      trade in violation of the North Carolina General Statutes §§ 75-1, et seq.
 7
 8               (a)     Defendants’ combinations or conspiracies had the following
 9               effects: (1) HDD Suspension Assemblies price competition was
10
                 restrained, suppressed, and eliminated throughout North Carolina; (2)
11
12               HDD Suspension Assemblies prices were raised, fixed, maintained, and
13               stabilized at artificially high levels throughout North Carolina; (3)
14
                 Plaintiffs and members of the Damages Class, including those who
15
16               resided in North Carolina and/or purchased HDD Suspension
17               Assemblies or vehicles in North Carolina, were deprived of free and
18
                 open competition, including in North Carolina; and (4) Plaintiffs and
19
20               members of the Damages Class, including those who resided in North
21               Carolina and/or purchased HDD Suspension Assemblies or vehicles in
22
                 North Carolina, paid supracompetitive, artificially inflated prices for
23
24               HDD Suspension Assemblies and vehicles including in North Carolina.
25               (b)     During    the   Class   Period,   Defendants’ illegal      conduct
26
                 substantially affected North Carolina commerce. As a direct and
27
28               proximate result of Defendants’ unlawful conduct, Plaintiffs and
                                   76                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 77 of 119



 1              members of the Damages Class have been injured in their business and
 2
                property and are threatened with further injury.
 3
 4              (c)       By reason of the foregoing, Defendants have entered into

 5              agreements in restraint of trade in violation of North Carolina Gen. Stat.
 6
                §§ 75-1, et seq. Accordingly, Plaintiffs and members of the Damages
 7
 8              Class seek all relief available under North Carolina Gen. Stat. §§ 75-1,
 9              et seq.
10
           183. Defendants have entered into an unlawful agreement in restraint of
11
12 trade in violation of the North Dakota Century Code §§ 51-08.1-01, et seq.
13              (a)       Defendants’ combinations or conspiracies had the following
14
                effects: (1) HDD Suspension Assemblies price competition was
15
16              restrained, suppressed, and eliminated throughout North Dakota; (2)
17              HDD Suspension Assemblies prices were raised, fixed, maintained, and
18
                stabilized at artificially high levels throughout North Dakota; (3)
19
20              Plaintiffs and members of the Damages Class were deprived of free and
21              open competition; and (4) Plaintiffs and members of the Damages Class
22
                paid supracompetitive, artificially inflated prices for HDD Suspension
23
24              Assemblies and vehicles containing HDD Suspension Assemblies.
25              (b)       During the Class Period, Defendants’ illegal conduct had a
26
                substantial effect on North Dakota commerce.
27
28              (c)       As a direct and proximate result of Defendants’ unlawful
                                   77                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 78 of 119



 1              conduct, Plaintiffs and members of the Damages Class have been
 2
                injured in their business and property and are threatened with further
 3
 4              injury.

 5              (d)       By reason of the foregoing, Defendants have entered into
 6
                agreements in restraint of trade in violation of North Dakota Cent. Code
 7
 8              §§ 51-08.1-01, et seq. Accordingly, Plaintiffs and members of the
 9              Damages Class seek all relief available under North Dakota Cent. Code
10
                §§ 51-08.1-01, et seq.
11
12         184. Defendants have entered into an unlawful agreement in restraint of
13 trade in violation of the Oregon Revised Statutes §§ 646.705, et seq.
14
               (a)     Defendants’ combinations or conspiracies had the following
15
16              effects: (1) HDD Suspension Assemblies price competition was
17              restrained, suppressed, and eliminated throughout Oregon; (2) HDD
18
                Suspension Assemblies prices were raised, fixed, maintained, and
19
20              stabilized at artificially high levels throughout Oregon; (3) Plaintiffs
21              and members of the Damages Class were deprived of free and open
22
                competition; and (4) Plaintiffs and members of the Damages Class paid
23
24              supracompetitive, artificially inflated prices for HDD Suspension
25              Assemblies and vehicles containing HDD Suspension Assemblies.
26
                (b)       During the Class Period Defendants’ illegal conduct had a
27
28              substantial effect on Oregon commerce.
                                   78                             Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 79 of 119



 1               (c)       As a direct and proximate result of Defendants’ unlawful
 2
                 conduct, Plaintiffs and members of the Damages Class have been
 3
 4               injured in their business and property and are threatened with further

 5               injury.
 6
                 (d)       By reason of the foregoing, Defendants have entered into
 7
 8               agreements in restraint of trade in violation of Oregon Revised Statutes
 9               §§ 646.705, et seq. Accordingly, Plaintiffs and members of the
10
                 Damages Class seek all relief available under Oregon Revised Statutes
11
12               §§ 646.705, et seq.
13          185. Defendants entered into an unlawful agreement in restraint of trade in
14
      violation of the Rhode Island General Laws § 6-36-1, et seq.
15
16               (a)       Defendants have entered into an unlawful agreement in
17               restraint of trade in violation of the Rhode Island Antitrust Act, Rhode
18
                 Island General Laws § 6-36-1, et seq. Defendants’ combination or
19
20               conspiracy had the following effects: (1) HDD Suspension Assemblies
21               price competition was restrained, suppressed, and eliminated
22
                 throughout Rhode Island; (2) HDD Suspension Assemblies prices
23
24               were raised, fixed, maintained and stabilized at artificially high levels
25               throughout Rhode Island. During the Class Period, Defendants’ illegal
26
                 conduct had a substantial effect on Rhode Island commerce. As a
27
28               direct and proximate result of Defendants’ unlawful conduct, Plaintiffs
                                    79                               Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 80 of 119



 1              and members of the Damages Class have been injured in their business
 2
                and property, and are threatened with further injury. By reason of the
 3
 4              foregoing, Defendants have entered into an agreement in restraint of

 5              trade in violation of Rhode Island General Laws § 6-36-1, et seq.
 6
                Accordingly, Plaintiffs and members of the Damages Class seek all
 7
 8              relief available under Rhode Island General Laws § 6-36-1, et seq.
 9              (b)       During the Class Period, Defendants’ illegal conduct had a
10
                substantial effect on Rhode Island commerce.
11
12              (c)       As a direct and proximate result of Defendants’ unlawful
13              conduct, Plaintiffs and members of the Damages Class have been
14
                injured in their business and property and are threatened with further
15
16              injury.
17              (d)       By reason of the foregoing, Defendants have entered into
18
                agreements in restraint of trade in violation of Rhode Island General
19
20              Laws § 6-36-1, et seq. Accordingly, Plaintiffs and members of the
21              Damages Class seek all relief available Rhode Island General Laws § 6-
22
                36-1, et seq.
23
24         186. Defendants have entered into an unlawful agreement in restraint of
25 trade in violation of the South Dakota Codified Laws §§ 37-1-3.1., et seq.
26
               (a)     Defendants’ combinations or conspiracies had the following
27
28              effects: (1) HDD Suspension Assemblies price competition was
                                   80                             Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 81 of 119



 1              restrained, suppressed, and eliminated throughout South Dakota; (2)
 2
                HDD Suspension Assemblies prices were raised, fixed, maintained, and
 3
 4              stabilized at artificially high levels throughout South Dakota; (3)

 5              Plaintiffs and members of the Damages Class, including those who
 6
                resided in South Dakota and/or purchased HDD Suspension Assemblies
 7
 8              or vehicles in South Dakota, were deprived of free and open
 9              competition including in South Dakota; and (4) Plaintiffs and members
10
                of the Damages Class, including those who resided in South Dakota
11
12              and/or purchased vehicles or HDD Suspension Assemblies in South
13              Dakota, paid supracompetitive, artificially inflated prices for HDD
14
                Suspension Assemblies and vehicles containing HDD Suspension
15
16              Assemblies including in South Dakota.
17              (c)       During the Class Period, Defendants’ illegal conduct had a
18
                substantial effect on South Dakota commerce.
19
20              (e)       As a direct and proximate result of Defendants’ unlawful
21              conduct, Plaintiffs and members of the Damages Class have been
22
                injured in their business and property and are threatened with further
23
24              injury.
25              (f)       By reason of the foregoing, Defendants have entered into
26
                agreements in restraint of trade in violation of South Dakota Codified
27
28              Laws Ann. §§ 37-1, et seq. Accordingly, Plaintiffs and members of the
                                   81                            Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 82 of 119



 1              Damages Class seek all relief available under South Dakota Codified
 2
                Laws Ann. §§ 37-1, et seq.
 3
 4         187. Defendants have entered into an unlawful agreement in restraint of

 5 trade in violation of the Tennessee Code Annotated §§ 47-25-101, et seq.
 6
               (a)     Defendants’ combinations or conspiracies had the following
 7
 8             effects: (1) HDD Suspension Assemblies price competition was
 9              restrained, suppressed, and eliminated throughout Tennessee; (2) HDD
10
                Suspension Assemblies prices were raised, fixed, maintained, and
11
12              stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs
13              and members of the Damages Class, including those who resided in
14
                Tennessee and/or purchased HDD Suspension Assemblies or vehicles
15
16              in Tennessee, were deprived of free and open competition including in
17              Tennessee; and (4) Plaintiffs and members of the Damages Class,
18
                including those who resided in Tennessee, and/or purchased HDD
19
20              Suspension     Assemblies      or    vehicles    in     Tennessee,       paid
21              supracompetitive, artificially inflated prices for HDD Suspension
22
                Assemblies and vehicles containing HDD Suspension Assemblies
23
24              including in Tennessee.
25              (b)     During the Class Period, Defendants’ illegal conduct had a
26
                substantial effect on Tennessee commerce. As a direct and proximate
27
28              result of Defendants’ unlawful conduct, Plaintiffs and members of the
                                  82                                  Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 83 of 119



 1              Damages Class have been injured in their business and property and are
 2
                threatened with further injury.
 3
 4              (c)     By reason of the foregoing, Defendants have entered into

 5              agreements in restraint of trade in violation of Tennessee Code Ann. §§
 6
                47-25-101, et seq. Accordingly, Plaintiffs and members of the Damages
 7
 8              Class seek all relief available under Tennessee Code Ann. §§ 47-25-
 9              101, et seq.
10
           188. Defendants have entered into an unlawful agreement in restraint of
11
12 trade in violation of the Utah Code Annotated §§ 76-10-911, et seq.
13              (a)     Defendants’ combinations or conspiracies had the following
14
                effects: (1) HDD Suspension Assemblies price competition was
15
16              restrained, suppressed, and eliminated throughout Utah; (2) HDD
17              Suspension Assemblies prices were raised, fixed, maintained, and
18
                stabilized at artificially high levels throughout Utah; (3) Plaintiffs and
19
20              members of the Damages Class were deprived of free and open
21              competition; and (4) Plaintiffs and members of the Damages Class paid
22
                supracompetitive, artificially inflated prices for HDD Suspension
23
24              Assemblies and vehicles containing HDD Suspension Assemblies.
25              (b)     During the Class Period, Defendants’ illegal conduct had a
26
                substantial effect on Utah commerce.
27
28              (c)     As a direct and proximate result of Defendants’ unlawful
                                  83                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 84 of 119



 1              conduct, Plaintiffs and members of the Damages Class have been
 2
                injured in their business and property and are threatened with further
 3
 4              injury.

 5              (d)       By reason of the foregoing, Defendants have entered into
 6
                agreements in restraint of trade in violation of Utah Code Annotated §§
 7
 8              76-10-911, et seq. Accordingly, Plaintiffs and members of the Damages
 9              Class seek all relief available under Utah Code Annotated §§ 76-10-
10
                911, et seq.
11
12         189. Defendants have entered into an unlawful agreement in restraint of
13 trade in violation of the 9 Vermont Stat. Ann. §§ 2451, et seq.
14
               (a)     Defendants’ combinations or conspiracies had the following
15
16              effects: (1) HDD Suspension Assemblies price competition was
17              restrained, suppressed, and eliminated throughout Vermont; (2) HDD
18
                Suspension Assemblies prices were raised, fixed, maintained, and
19
20              stabilized at artificially high levels throughout Vermont; (3) Plaintiffs
21              and members of the Damages Class were deprived of free and open
22
                competition; and (4) Plaintiffs and members of the Damages Class paid
23
24              supracompetitive, artificially inflated prices for HDD Suspension
25              Assemblies and vehicles containing HDD Suspension Assemblies.
26
                (b)       During the Class Period Defendants’ illegal conduct had a
27
28              substantial effect on Vermont commerce.
                                   84                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 85 of 119



 1              (c)       As a direct and proximate result of Defendants’ unlawful
 2
                conduct, Plaintiffs and members of the Damages Class have been
 3
 4              injured in their business and property and are threatened with further

 5              injury.
 6
                (d)       By reason of the foregoing, Defendants have entered into
 7
 8              agreements in restraint of trade in violation of 9 Vermont Stat. Ann. §§
 9              2451, et seq. Plaintiffs are entitled to relief pursuant to 9 Vermont Stat.
10
                Ann. § 2465 and any other applicable authority. Accordingly, Plaintiffs
11
12              and members of the Damages Class seek all relief available under 9
13              Vermont Stat. Ann. §§ 2451, et seq.
14
           190. Defendants have entered into an unlawful agreement in restraint of
15
16 trade in violation of the West Virginia Code §§ 47-18-1, et seq.
17              (a)       Defendants’ combinations or conspiracies had the following
18
                effects: (1) HDD Suspension Assemblies price competition was
19
20              restrained, suppressed, and eliminated throughout West Virginia; (2)
21              HDD Suspension Assemblies prices were raised, fixed, maintained, and
22
                stabilized at artificially high levels throughout West Virginia; (3)
23
24              Plaintiffs and members of the Damages Class, including those who
25              resided in West Virginia and/or purchased HDD Suspension
26
                Assemblies or vehicles in West Virginia, were deprived of free and
27
28              open competition including in West Virginia; and (4) Plaintiffs and
                                   85                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 86 of 119



 1               members of the Damages Class, including those who resided in West
 2
                 Virginia and/or purchased vehicles or HDD Suspension Assemblies in
 3
 4               West Virginia, paid supracompetitive, artificially inflated prices for

 5               HDD Suspension Assemblies and vehicles containing HDD Suspension
 6
                 Assemblies including in West Virginia.
 7
 8               (b)       During the Class Period, Defendants’ illegal conduct had a
 9               substantial effect on West Virginia commerce.
10
                 (c)       As a direct and proximate result of Defendants’ unlawful
11
12               conduct, Plaintiffs and members of the Damages Class have been
13               injured in their business and property and are threatened with further
14
                 injury.
15
16               (d)       By reason of the foregoing, Defendants have entered into
17               agreements in restraint of trade in violation of West Virginia §§ 47-18-
18
                 1, et seq. Accordingly, Plaintiffs and members of the Damages Class
19
20               seek all relief available under West Virginia §§ 47-18-1, et seq.
21          191. Defendants have entered into an unlawful agreement in restraint of
22
      trade in violation of the Wisconsin Statutes §§ 133.01, et seq.
23
24               (a)       Defendants’ combinations or conspiracies had the following
25               effects: (1) HDD Suspension Assemblies price competition was
26
                 restrained, suppressed, and eliminated throughout Wisconsin; (2) HDD
27
28               Suspension Assemblies prices were raised, fixed, maintained, and
                                    86                                  Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 87 of 119



 1              stabilized at artificially high levels throughout Wisconsin; (3) Plaintiffs
 2
                and members of the Damages Class were deprived of free and open
 3
 4              competition; and (4) Plaintiffs and members of the Damages Class paid

 5              supracompetitive, artificially inflated prices for HDD Suspension
 6
                Assemblies and vehicles containing HDD Suspension Assemblies.
 7
 8              (b)       During the Class Period Defendants’ illegal conduct had a
 9              substantial effect on Wisconsin commerce.
10
                (c)       As a direct and proximate result of Defendants’ unlawful
11
12              conduct, Plaintiffs and members of the Damages Class have been
13              injured in their business and property and are threatened with further
14
                injury.
15
16              (d)       By reason of the foregoing, Defendants have entered into
17              agreements in restraint of trade in violation of Wisconsin Stat. §§
18
                133.01, et seq. Accordingly, Plaintiffs and members of the Damages
19
20              Class seek all relief available under Wisconsin Stat. §§ 133.01, et seq.
21          192. Plaintiffs and members of the Damages Class in each of the above
22
      states have been injured in their business and property by reason of Defendants’
23
24 unlawful combination, contract, conspiracy, and agreement. Plaintiffs and
25 members of the Damages Class have paid more for HDD Suspension Assemblies
26
   and vehicles containing HDD Suspension Assemblies than they otherwise would
27
28 have paid in the absence of Defendants’ unlawful conduct. This injury is of the
                                   87                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 88 of 119



 1 type the antitrust laws of the above states were designed to prevent and flows from
 2
   that which makes Defendants’ conduct unlawful.
 3
 4        193. In addition, Defendants have profited significantly from the aforesaid

 5 conspiracy. Defendants’ profits derived from their anticompetitive conduct come at
 6
   the expense and detriment of the Plaintiffs and the members of the Damages Class.
 7
 8       194. Accordingly, Plaintiffs and the members of the Damages Class in
 9 each of the above jurisdictions seek damages (including statutory damages where
10
   applicable), to be trebled or otherwise increased as permitted by a particular
11
12 jurisdiction’s antitrust law, and costs of suit, including reasonable attorneys’ fees,
13 to the extent permitted by the above state laws.
14
                            FOURTH CLAIM FOR RELIEF
15                  Violation of State Consumer Protection Statutes
16                   on behalf of Plaintiffs and the Damages Class
17          195. Plaintiffs incorporate and reallege, as though fully set forth herein,
18
      each and every allegation set forth in the preceding paragraphs of this Complaint.
19
20          196. Defendants knowingly engaged in unlawful, unfair competition or
21 unfair, unconscionable, deceptive, or fraudulent acts or practices in violation of the
22
   state consumer protection and unfair competition statutes listed below.
23
24          197. Defendants have knowingly entered into an unlawful agreement in
25 restraint of trade in violation of the Alaska Statute, § 45.50.471, et seq.
26
                (a)     Defendants have engaged in unfair competition or unfair,
27
28               unconscionable, or deceptive acts or practices in violation of Alaska
                                   88                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 89 of 119



 1              Statute § 45.50.471, et seq. Defendants knowingly agreed to, and did
 2
                in fact, act in restraint of trade or commerce by affecting, fixing,
 3
 4              controlling, and/or maintaining at non-competitive and artificially

 5              inflated levels, the prices at which HDD Suspension Assemblies were
 6
                sold, distributed, or obtained in Alaska and took efforts to conceal
 7
 8              their agreements from Plaintiffs and members of the Damages Class.
 9              The aforementioned conduct on the part of Defendants constituted
10
                “unconscionable” and “deceptive” acts or practices in violation of
11
12              Alaska law. Defendants’ unlawful conduct had the following effects:
13              (1) HDD Suspension Assemblies price competition was restrained,
14
                suppressed, and eliminated throughout Alaska; (2) HDD Suspension
15
16              Assemblies prices were raised, fixed, maintained, and stabilized at
17              artificially high levels throughout Alaska. During the Class Period,
18
                Defendants’ illegal conduct substantially affected Alaska commerce
19
20              and consumers. Defendants have engaged in unfair competition or
21              unfair or deceptive acts or practices in violation of Alaska Stat. §
22
                45.50.471, et seq., and, accordingly, Plaintiffs and members of the
23
24              Damages Class seek all relief available under that statute.
25              (b)     The aforementioned conduct on the part of the Defendants
26
                constituted “unconscionable” and “deceptive” acts or practices in
27
28              violation of Alaska Statute § 45.50.471, et seq.
                                  89                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 90 of 119



 1               (c)     Defendants’ unlawful conduct had the following effects: (1)
 2
                 HDD Suspension Assemblies price competition was restrained,
 3
 4               suppressed, and eliminated throughout Alaska; (2) HDD Suspension

 5               Assemblies prices were raised, fixed, maintained, and stabilized at
 6
                 artificially high levels throughout Alaska; (3) Plaintiffs and the
 7
 8               members of the Damages Class were deprived of free and open
 9               competition; and (4) Plaintiffs and the members of the Damages Class
10
                 paid supracompetitive, artificially inflated prices for HDD Suspension
11
12               Assemblies and vehicles containing HDD Suspension Assemblies.
13               (d)     During    the   Class   Period,   Defendants’ illegal      conduct
14
                 substantially affected Alaska commerce and consumers.
15
16               (e)     As a direct and proximate result of the unlawful conduct of the
17               Defendants, Plaintiffs and the members of the Damages Class have
18
                 been injured in their business and property and are threatened with
19
20               further injury.
21          198. Defendants have knowingly entered into an unlawful agreement in
22
      restraint of trade in violation of the Arkansas Code Annotated, § 4-88-101.
23
24               (a)     Defendants knowingly agreed to, and did in fact, act in restraint
25               of trade or commerce by affecting, fixing, controlling, and/or
26
                 maintaining at non-competitive and artificially inflated levels, the prices
27
28               at which HDD Suspension Assemblies were sold, distributed, or
                                   90                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 91 of 119



 1              obtained in Arkansas and took efforts to conceal their agreements from
 2
                Plaintiffs and members of the Damages Class.
 3
 4              (b)     The aforementioned conduct on the part of the Defendants

 5              constituted “unconscionable” and “deceptive” acts or practices in
 6
                violation of Arkansas Code Annotated, § 4-88-107(a)(10).
 7
 8              (c)     Defendants’ unlawful conduct had the following effects: (1)
 9              HDD Suspension Assemblies price competition was restrained,
10
                suppressed, and eliminated throughout Arkansas; (2) HDD Suspension
11
12              Assemblies prices were raised, fixed, maintained, and stabilized at
13              artificially high levels throughout Arkansas; (3) Plaintiffs and the
14
                members of the Damages Class were deprived of free and open
15
16              competition; and (4) Plaintiffs and the members of the Damages Class
17              paid supracompetitive, artificially inflated prices for HDD Suspension
18
                Assemblies and vehicles containing HDD Suspension Assemblies.
19
20              (d)     During    the   Class   Period,   Defendants’ illegal    conduct
21              substantially affected Arkansas commerce and consumers.
22
                (e)     As a direct and proximate result of the unlawful conduct of the
23
24              Defendants, Plaintiffs and the members of the Damages Class have
25              been injured in their business and property and are threatened with
26
                further injury.
27
28
                                  91                              Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 92 of 119



 1              (f)     Defendants have engaged in unfair competition or unfair or
 2
                deceptive acts or practices in violation of Arkansas Code Annotated, §
 3
 4              4-88-107(a)(10) and, accordingly, Plaintiffs and the members of the

 5              Damages Class seek all relief available under that statute.
 6
           199. Defendants       have engaged     in   unfair competition      or    unfair,
 7
 8 unconscionable, deceptive or fraudulent acts or practices in violation of California
 9 Business and Professions Code § 17200, et seq.
10
             (a)      During the Class Period, Defendants marketed, sold, or
11
12           distributed HDD Suspension Assemblies in California, and committed
13              and continue to commit acts of unfair competition, as defined by
14
                Sections 17200, et seq. of the California Business and Professions
15
16              Code, by engaging in the acts and practices specified above.
17              (b)     During    the   Class   Period,   Defendants’ illegal       conduct
18
                substantially affected California commerce and consumers.
19
20              (c)     This claim is instituted pursuant to Sections 17203 and 17204
21              of the California Business and Professions Code, to obtain restitution
22
                from these Defendants for acts, as alleged herein, that violated Section
23
24              17200 of the California Business and Professions Code, commonly
25              known as the Unfair Competition Law.
26
                (d)     The Defendants’ conduct as alleged herein violated Section
27
28              17200. The acts, omissions, misrepresentations, practices, and non-
                                  92                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 93 of 119



 1              disclosures of Defendants, as alleged herein, constituted a common,
 2
                continuous, and continuing course of conduct of unfair competition by
 3
 4              means of unfair, unlawful, and/or fraudulent business acts or practices

 5              within the meaning of California Business and Professions Code,
 6
                Section 17200, et seq., including, but not limited to, the following: (1)
 7
 8              the violations of Section 1 of the Sherman Act, as set forth above; (2)
 9              the violations of Section 16720, et seq., of the California Business and
10
                Professions Code, set forth above;
11
12              (e)     Defendants’ acts, omissions, misrepresentations, practices, and
13              nondisclosures, as described above, whether or not in violation of
14
                Section 16720, et seq., of the California Business and Professions Code,
15
16              and whether or not concerted or independent acts, are otherwise unfair,
17              unconscionable, unlawful or fraudulent;
18
                (f)     Defendants’ acts or practices are unfair to purchasers of HDD
19
20              Suspension Assemblies (or vehicles containing them) in the State of
21              California within the meaning of Section 17200, California Business
22
                and Professions Code; and
23
24              (g)     Defendants' unlawful conduct had the following effects: (1)
25              HDD Suspension Assemblies price competition was restrained,
26
                suppressed, and eliminated throughout California; (2) HDD Suspension
27
28              Assemblies prices were raised, fixed, maintained, and stabilized at
                                  93                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 94 of 119



 1              artificially high levels throughout California; (3) Plaintiffs and
 2
                members of the Damages Class, including those who resided in
 3
 4              California and/ or purchased HDD Suspension Assemblies or vehicles

 5              in California, were deprived of free and open competition, including in
 6
                California; and (4) Plaintiffs and members of the Damages Class,
 7
 8              including those who resided in California and/or purchased HDD
 9              Suspension       Assemblies     or   vehicles    in      California,     paid
10
                supracompetitive, artificially inflated prices for HDD Suspension
11
12              Assemblies and vehicles containing HDD Suspension Assemblies,
13              including in California.
14
                (h)       Defendants’ acts and practices are unlawful, fraudulent or
15
16              deceptive within the meaning of Section 17200 of the California
17              Business and Professions Code.
18
                (i)       The illegal conduct alleged herein is continuing and there is no
19
20              indication that Defendants will not continue such activity into the
21              future.
22
                (j)       The unlawful, fraudulent, deceptive, and unfair business
23
24              practices of Defendants, and each of them, as described above, have
25              caused and continue to cause Plaintiffs and the members of the
26
                Damages Class to pay supracompetitive and artificially-inflated prices
27
28              for HDD Suspension Assemblies (or vehicles containing them).
                                    94                                Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 95 of 119



 1              Plaintiffs and the members of the Damages Class suffered injury in fact
 2
                and lost money or property as a result of such unfair competition.
 3
 4              (k)      As alleged in this Complaint, Defendants and their co-

 5              conspirators have been unjustly enriched as a result of their wrongful
 6
                conduct and by Defendants’ unfair competition. Plaintiffs and the
 7
 8              members of the Damages Class are accordingly entitled to equitable
 9              relief including restitution and/or disgorgement of all revenues,
10
                earnings, profits, compensation, and benefits that may have been
11
12              obtained by Defendants as a result of such business practices, pursuant
13              to the California Business and Professions Code, Sections 17203 and
14
                17204.
15
16         200. Defendants have engaged in unfair competition or unlawful, unfair,
17 unconscionable, or deceptive acts or practices in violation of the Colorado
18
   Consumer Protection Act, Colorado Revised Statute § 6-1-101, et seq.
19
20              (a)      Defendants have engaged in unfair competition or unfair,
21              unconscionable, or deceptive acts or practices in violation of Colorado
22
                Consumer Protection Act, Colorado Rev. Stat. § 6-1-101, et seq.
23
24              Defendants engaged in an unfair and deceptive trade practices during
25              the course of their business dealings, which significantly impacted
26
                Plaintiffs as actual or potential consumers of the Defendants’ goods and
27
28              which caused Plaintiffs to suffer injury. Defendants took efforts to
                                  95                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 96 of 119



 1              conceal their agreements from Plaintiffs. Defendants’ unlawful conduct
 2
                had the following effects: (1) HDD Suspension Assemblies price
 3
 4              competition was restrained, suppressed, and eliminated throughout

 5              Colorado; (2) HDD Suspension Assemblies prices were raised, fixed,
 6
                maintained, and stabilized at artificially high levels throughout
 7
 8              Colorado. During the Class Period, Defendants’ illegal conduct
 9              substantially affected Colorado commerce and consumers. Defendants
10
                have engaged in unfair competition or unfair or deceptive acts or
11
12              practices in violation of Colorado Rev. Stat. § 6-1-101, et seq., and,
13              accordingly, Plaintiffs and members of the Class seek all relief
14
                available under that statute and as equity demands.
15
16              (b)     The aforementioned conduct on the part of the Defendants
17              constituted “unconscionable” and “deceptive” acts or practices in
18
                violation of Colorado Rev. Stat. § 6-1-101, et seq.
19
20              (c)     Defendants’ unlawful conduct had the following effects: (1)
21              HDD Suspension Assemblies price competition was restrained,
22
                suppressed, and eliminated throughout Colorado; (2) HDD Suspension
23
24              Assemblies prices were raised, fixed, maintained, and stabilized at
25              artificially high levels throughout Colorado; (3) Plaintiffs and the
26
                members of the Damages Class were deprived of free and open
27
28              competition; and (4) Plaintiffs and the members of the Damages Class
                                  96                                  Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 97 of 119



 1              paid supracompetitive, artificially inflated prices for HDD Suspension
 2
                Assemblies and vehicles containing HDD Suspension Assemblies.
 3
 4              (d)     During    the   Class   Period,   Defendants’   illegal   conduct

 5              substantially affected Colorado commerce and consumers.
 6
                (e)     As a direct and proximate result of the unlawful conduct of the
 7
 8              Defendants, Plaintiffs and the members of the Damages Class have
 9              been injured in their business and property and are threatened with
10
                further injury.
11
12         201. Defendants have engaged in unfair competition or unlawful, unfair,
13 unconscionable, or deceptive acts or practices in violation of the 6 Delaware Code
14
   § 2511, et seq.
15
16              (a)     Defendants have engaged in unfair competition or unfair,
17              unconscionable, or deceptive acts or practices in violation of the
18
                Delaware Consumer Fraud Act, 6 Del. Code § 2511, et seq.
19
20              Defendants agreed to, and did in fact, act in restraint of trade or
21              commerce in Delaware, by affecting, fixing, controlling, and/or
22
                maintaining, at artificial and non-competitive levels, the prices at
23
24              which HDD Suspension Assemblies were sold, distributed, or obtained
25              in Delaware. Defendants deliberately failed to disclose material facts
26
                to Plaintiffs and members of the Damages Class concerning
27
28              Defendants’ unlawful activities and artificially inflated prices for HDD
                                  97                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 98 of 119



 1              Suspension Assemblies. Defendants misrepresented to all purchasers
 2
                during the Class Period that Defendants’ HDD Suspension Assemblies
 3
 4              prices were competitive and fair. Defendants’ unlawful conduct had

 5              the following effects: (1) HDD Suspension Assemblies price
 6
                competition was restrained, suppressed, and eliminated throughout
 7
 8              Delaware; (2) HDD Suspension Assemblies prices were raised, fixed,
 9              maintained, and stabilized at artificially high levels throughout
10
                Delaware. During the Class Period, Defendants’ illegal conduct had a
11
12              substantial effect on Delaware commerce and consumers. As a direct
13              and proximate result of Defendants’ violations of law, Plaintiffs and
14
                members of the Damages Class suffered an ascertainable loss of
15
16              money or property as a result of Defendants’ use or employment of
17              unconscionable and deceptive commercial practices as set forth above.
18
                That loss was caused by Defendants’ willful and deceptive conduct, as
19
20              described herein. Defendants’ deception, including their affirmative
21              misrepresentations and omissions concerning the price of HDD
22
                Suspension Assemblies, likely misled all purchasers acting reasonably
23
24              under the circumstances to believe that they were purchasing HDD
25              Suspension Assemblies at prices set by a free and fair market.
26
                Defendants’ misleading conduct and unconscionable activities
27
28              constitute violations of 6 Del. Code § 2511, et seq., and, accordingly,
                                  98                              Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 99 of 119



 1              Plaintiffs and members of the Damages Class seek all relief available
 2
                under that statute.
 3
 4              (b)     The aforementioned conduct on the part of the Defendants

 5              constituted “unconscionable” and “deceptive” acts or practices in
 6
                violation of 6 Del. Code § 2511, et seq.
 7
 8              (c)     Defendants’ unlawful conduct had the following effects: (1)
 9              HDD Suspension Assemblies price competition was restrained,
10
                suppressed, and eliminated throughout Delaware; (2) HDD Suspension
11
12              Assemblies prices were raised, fixed, maintained, and stabilized at
13              artificially high levels throughout Delaware; (3) Plaintiffs and the
14
                members of the Damages Class were deprived of free and open
15
16              competition; and (4) Plaintiffs and the members of the Damages Class
17              paid supracompetitive, artificially inflated prices for HDD Suspension
18
                Assemblies and vehicles containing HDD Suspension Assemblies.
19
20              (d)     During    the   Class   Period,    Defendants’ illegal    conduct
21              substantially affected Delaware commerce and consumers.
22
                (e)     As a direct and proximate result of the unlawful conduct of the
23
24              Defendants, Plaintiffs and the members of the Damages Class have
25              been injured in their business and property and are threatened with
26
                further injury.
27
28
                                  99                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 100 of 119



 1          202. Defendants have engaged in unfair competition or unlawful, unfair,
 2
      unconscionable, or deceptive acts or practices in violation of the Florida Deceptive
 3
 4 and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq.
 5               (a)       Defendants’ unlawful conduct had the following effects: (1)
 6
                 HDD Suspension Assemblies price competition was restrained,
 7
 8               suppressed, and eliminated throughout Florida; (2) HDD Suspension
 9               Assemblies prices were raised, fixed, maintained, and stabilized at
10
                 artificially high levels throughout Florida; (3) Plaintiffs and members of
11
12               the Damages Class were deprived of free and open competition; (4)
13               Plaintiffs and members of the Damages Class paid supracompetitive,
14
                 artificially inflated prices for HDD Suspension Assemblies; and (5)
15
16               Reasonable purchasers in Florida were deceived into believing that they
17               were paying competitive prices for their vehicles and HDD Suspension
18
                 Assemblies.
19
20               (b)       During   the   Class   Period,   Defendants’ illegal    conduct
21               substantially affected Florida commerce and consumers.
22
                 (c)       As a direct and proximate result of Defendants’ unlawful
23
24               conduct, Plaintiffs and members of the Damages Class have been
25               injured in their business and property and are threatened with further
26
                 injury.
27
28
                                    100                             Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 101 of 119



 1              (d)     Defendants have engaged in unfair competition or unlawful,
 2
                unfair or deceptive acts or practices in violation of Florida Stat. §
 3
 4              501.201, et seq., and, accordingly, Plaintiffs and members of the

 5              Damages Class seek all relief available under that statute.
 6
            203. Defendants     have engaged       in   unfair competition      or   unfair,
 7
 8 unconscionable, or deceptive acts or practices in violation of the New Jersey
 9 Consumer Fraud Act, N.J. Statutes § 56:8-1, et seq.
10
            (a)    Defendants have engaged in unfair competition or unfair,
11
12          unconscionable, or deceptive acts or practices in violation of the New
13              Jersey Consumer Fraud Act, N.J. Statutes § 56:8-1, et seq. Defendants
14
                agreed to, and did in fact, act in restraint of trade or commerce in New
15
16              Jersey, by affecting, fixing, controlling, and/or maintaining, at artificial
17              and non-competitive levels, the prices at which HDD Suspension
18
                Assemblies were sold, distributed, or obtained in New Jersey.
19
20              Defendants deliberately failed to disclose material facts to Plaintiffs and
21              members of the Damages Class concerning Defendants’ unlawful
22
                activities and artificially inflated prices for HDD Suspension
23
24              Assemblies. Defendants misrepresented to all purchasers during the
25              Class Period that Defendants’ HDD Suspension Assemblies prices were
26
                competitive and fair. Defendants’ unlawful conduct had the following
27
28              effects: (1) HDD Suspension Assemblies price competition was
                                  101                                Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 102 of 119



 1              restrained, suppressed, and eliminated throughout New Jersey; (2) HDD
 2
                Suspension Assemblies prices were raised, fixed, maintained, and
 3
 4              stabilized at artificially high levels throughout New Jersey. During the

 5              Class Period, Defendants’ illegal conduct had a substantial effect on
 6
                New Jersey commerce and consumers. As a direct and proximate result
 7
 8              of Defendants’ violations of law, Plaintiffs and members of the
 9              Damages Class suffered an ascertainable loss of money or property as a
10
                result of Defendants’ use or employment of unconscionable and
11
12              deceptive commercial practices as set forth above. That loss was caused
13              by Defendants’ willful and deceptive conduct, as described herein.
14
                Defendants’ deception, including their affirmative misrepresentations
15
16              and omissions concerning the price of HDD Suspension Assemblies,
17              likely misled all purchasers acting reasonably under the circumstances
18
                to believe that they were purchasing HDD Suspension Assemblies at
19
20              prices set by a free and fair market. Defendants’ misleading conduct
21              and unconscionable activities constitute violations of N.J. Statutes §
22
                56:8-1, et seq., and, accordingly, Plaintiffs and members of the
23
24              Damages Class seek all relief available under that statute.
25              (b)     The aforementioned conduct on the part of the Defendants
26
                constituted “unconscionable” and “deceptive” acts or practices in
27
28
                                  102                              Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 103 of 119



 1               violation of New Jersey Consumer Fraud Act, N.J. Statutes § 56:8-1, et
 2
                 seq.
 3
 4               (c)     Defendants’ unlawful conduct had the following effects: (1)

 5               HDD Suspension Assemblies price competition was restrained,
 6
                 suppressed, and eliminated throughout New Jersey; (2) HDD
 7
 8               Suspension Assemblies prices were raised, fixed, maintained, and
 9               stabilized at artificially high levels throughout New Jersey; (3)
10
                 Plaintiffs and the members of the Damages Class were deprived of free
11
12               and open competition; and (4) Plaintiffs and the members of the
13               Damages Class paid supracompetitive, artificially inflated prices for
14
                 HDD Suspension Assemblies and vehicles containing HDD Suspension
15
16               Assemblies.
17               (d)     During     the   Class   Period,   Defendants’ illegal     conduct
18
                 substantially affected New Jersey commerce and consumers.
19
20               (e)     As a direct and proximate result of the unlawful conduct of the
21               Defendants, Plaintiffs and the members of the Damages Class have
22
                 been injured in their business and property and are threatened with
23
24               further injury.
25          204. Defendants        have engaged     in   unfair competition    or    unfair,
26
      unconscionable, or deceptive acts or practices in violation of the New Mexico Stat.
27
28 § 57-12-1, et seq.
                                   103                              Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 104 of 119



 1              (a)     Defendants agreed to, and did in fact, act in restraint of trade or
 2
                commerce by affecting, fixing, controlling and/or maintaining at non-
 3
 4              competitive and artificially inflated levels, the prices at which HDD

 5              Suspension Assemblies were sold, distributed, or obtained in New
 6
                Mexico and took efforts to conceal their agreements from Plaintiffs and
 7
 8              members of the Damages Class.
 9              (b)      Plaintiffs were not aware of Defendants’ price-fixing
10
                conspiracy and were therefore unaware that they were being unfairly
11
12              and illegally overcharged. There was a gross disparity of bargaining
13              power between the parties with respect to the price charged by
14
                Defendants for HDD Suspension Assemblies. Defendants had the sole
15
16              power to set that price and Plaintiffs had no power to negotiate a lower
17              price. Moreover, Plaintiffs lacked any meaningful choice in purchasing
18
                HDD Suspension Assemblies because they were unaware of the
19
20              unlawful overcharge and because they had to purchase HDD
21              Suspension Assemblies in order to be able to operate their vehicles.
22
                Defendants’ conduct with regard to sales of HDD Suspension
23
24              Assemblies, including their illegal conspiracy to secretly fix the price of
25              HDD Suspension Assemblies at supracompetitive levels and overcharge
26
                consumers, was substantively unconscionable because it was one-sided
27
28
                                  104                               Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 105 of 119



 1              and unfairly benefited Defendants at the expense of Plaintiffs and the
 2
                public. Defendants took grossly unfair advantage of Plaintiffs.
 3
 4              (c)     The aforementioned conduct on the part of the Defendants

 5              constituted “unconscionable trade practices,” in violation of N.M.S.A.§
 6
                57-12-3, in that such conduct, inter alia, resulted in a gross disparity
 7
 8              between the value received by Plaintiffs and the members of the
 9              Damages Class and the prices paid by them for HDD Suspension
10
                Assemblies as set forth in N.M.S.A. § 57-12-2E, due to the inflated
11
12              prices paid by Plaintiffs and Class members for vehicles and HDD
13              Suspension Assemblies.
14
                (d)     Defendants’ unlawful conduct had the following effects: (1)
15
16              HDD Suspension Assemblies price competition was restrained,
17              suppressed, and eliminated throughout New Mexico; (2) HDD
18
                Suspension Assemblies prices were raised, fixed, maintained, and
19
20              stabilized at artificially high levels throughout New Mexico; (3)
21              Plaintiffs and the members of the Damages Class were deprived of free
22
                and open competition; and (4) Plaintiffs and the members of the
23
24              Damages Class paid supracompetitive, artificially inflated prices for
25              HDD Suspension Assemblies and vehicles containing HDD Suspension
26
                Assemblies.
27
28
                                  105                             Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 106 of 119



 1              (e)     During     the   Class   Period,   Defendants’ illegal        conduct
 2
                substantially affected New Mexico commerce and consumers.
 3
 4              (f)     As a direct and proximate result of the unlawful conduct of the

 5              Defendants, Plaintiffs and the members of the Damages Class have
 6
                been injured in their business and property and are threatened with
 7
 8              further injury.
 9              (g)     Defendants have engaged in unfair competition or unfair or
10
                deceptive acts or practices in violation of New Mexico Stat. § 57-12-1,
11
12              et seq., and, accordingly, Plaintiffs and the members of the Damages
13              Class seek all relief available under that statute.
14
            205. Defendants       have engaged      in   unfair competition      or    unfair,
15
16 unconscionable, or deceptive acts or practices in violation of N.Y. Gen. Bus. Law
17 § 349, et seq.
18
                (a)     Defendants agree to, and did in fact, act in restraint of trade or
19
20              commerce by affecting, fixing, controlling, and/or maintaining, at
21              artificial and non-competitive levels, the prices at which HDD
22
                Suspension Assemblies were sold, distributed, or obtained in New York
23
24              and took efforts to conceal their agreements from Plaintiffs and
25              members of the Damages Class.
26
                (b)     Defendants deceptively led purchasers, such as Plaintiffs and
27
28              Class members, to believe that the HDD Suspension Assemblies they
                                  106                                 Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 107 of 119



 1              had purchased as replacements and inside vehicles had been sold at
 2
                legal competitive prices, when they had in fact been sold at collusively
 3
 4              obtained inflated prices, that were passed on to them.

 5              (c)     The conduct of the Defendants described herein constitutes
 6
                consumer-oriented deceptive acts or practices within the meaning of
 7
 8              N.Y. Gen. Bus. Law § 349, which resulted in injuries to purchasers and
 9              broad adverse impact on the public at large, and harmed the public
10
                interest of New York State in an honest marketplace in which economic
11
12              activity is conducted in a competitive manner.
13              (d)     Because of Defendants' unlawful trade practices in the State of
14
                New York, New York purchasers who indirectly purchased HDD
15
16              Suspension Assemblies were misled to believe that they were paying a
17              fair price for HDD Suspension Assemblies or the price increases for
18
                HDD Suspension Assemblies were for valid business reasons; and
19
20              similarly situated purchasers were potentially affected by Defendants'
21              conspiracy.
22
                (e)     Defendants’ unlawful conduct had the following effects: (1)
23
24              HDD Suspension Assemblies price competition was restrained,
25              suppressed, and eliminated throughout New York; (2) HDD Suspension
26
                Assemblies prices were raised, fixed, maintained, and stabilized at
27
28              artificially high levels throughout New York; (3) Plaintiffs and
                                  107                              Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 108 of 119



 1              members of the Damages Class, who resided in and/or made purchases
 2
                of vehicles or HDD Suspension Assemblies in New York, were
 3
 4              deprived of free and open competition and were subject to Defendants’

 5              deceptive practices in New York; and (4) Plaintiffs and members of the
 6
                Damages Class, who resided in and/or made purchases of vehicles and
 7
 8              HDD Suspension Assemblies in New York, paid supracompetitive,
 9              artificially inflated prices for HDD Suspension Assemblies and vehicles
10
                containing HDD Suspension Assemblies, and were subjected to
11
12              Defendants’ deceptive practices.
13              (f)     Defendants knew that their unlawful trade practices with
14
                respect to pricing HDD Suspension Assemblies would have an impact
15
16              on all purchasers in New York and not just the Defendants' direct
17              customers.
18
                (g)     Defendants knew that their unlawful trade practices with
19
20              respect to pricing HDD Suspension Assemblies would have a broad
21              impact, causing class members who indirectly purchased HDD
22
                Suspension Assemblies to be injured by paying more for HDD
23
24              Suspension Assemblies than they would have paid in the absence of
25              Defendants' unlawful trade acts and practices.
26
                (h)     During the Class Period, Defendants marketed, sold, or
27
28              distributed HDD Suspension Assemblies in New York and their illegal
                                  108                            Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 109 of 119



 1              conduct substantially affected New York commerce and New York
 2
                purchasers.
 3
 4              (i)    During the Class Period, each of the Defendants named herein,

 5              directly, or indirectly and through affiliates they dominated and
 6
                controlled manufactured, sold, and/or distributed HDD Suspension
 7
 8              Assemblies in New York.
 9              (j)    Plaintiffs and members of the Damages Class seek all relief
10
                available pursuant to N.Y. Gen. Bus. Law § 349(h).
11
12          206. Defendants    have engaged      in   unfair competition     or   unfair,
13 unconscionable, or deceptive acts or practices in violation of North Carolina Gen.
14
   Stat. § 75-1.1, et seq.
15
16              (a)    Defendants agree to, and did in fact, act in restraint of trade or
17              commerce by affecting, fixing, controlling, and/or maintaining, at
18
                artificial and non-competitive levels, the prices at which HDD
19
20              Suspension Assemblies were sold, distributed, or obtained in North
21              Carolina and took efforts to conceal their agreements from Plaintiffs
22
                and members of the Damages Class.
23
24              (b)    The conduct of the Defendants described herein constitutes
25              consumer-oriented deceptive acts or practices within the meaning of
26
                North Carolina law, which resulted in injuries to purchasers of HDD
27
28              Suspension Assemblies and vehicles, and broad adverse impact on the
                                 109                              Case No. 19-md-02918-MMC
                        CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 110 of 119



 1              public at large, and harmed the public interest of North Carolina
 2
                purchasers in an honest marketplace in which economic activity is
 3
 4              conducted in a competitive manner.

 5              (c)    Defendants’ unlawful conduct had the following effects upon
 6
                purchasers of HDD Suspension Assemblies in North Carolina: (1) HDD
 7
 8              Suspension Assemblies price competition was restrained, suppressed,
 9              and eliminated throughout North Carolina; (2) HDD Suspension
10
                Assemblies prices were raised, fixed, maintained, and stabilized at
11
12              artificially high levels throughout North Carolina; (3) Plaintiffs and
13              members of the Damages Class, including those who resided in North
14
                Carolina and/or purchased HDD Suspension Assemblies or vehicles in
15
16              North Carolina, were deprived of free and open competition including
17              in North Carolina; and (4) Plaintiffs and members of the Damages
18
                Class, including those who resided in North Carolina and/or purchased
19
20              HDD Suspension Assemblies or vehicles in North Carolina, paid
21              supracompetitive, artificially inflated prices for HDD Suspension
22
                Assemblies and vehicles containing HDD Suspension Assemblies
23
24              including in North Carolina.
25              (d)    During    the   Class   Period,   Defendants’ illegal    conduct
26
                substantially affected North Carolina commerce and purchasers of
27
28              HDD Suspension Assemblies and vehicles. Defendants’ price-fixing
                                  110                            Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 111 of 119



 1               conspiracy could not have succeeded absent deceptive conduct by
 2
                 Defendants to cover up their illegal acts. Secrecy was integral to the
 3
 4               formation, implementation and maintenance of Defendants’ price-fixing

 5               conspiracy.    Defendants committed inherently deceptive and self-
 6
                 concealing actions, of which Plaintiffs could not possibly have been
 7
 8               aware.    Moreover, Defendants deceptively concealed their unlawful
 9               activities by conducting meetings and conversations in secret.
10
                 (e)      During the Class Period, each of the Defendants named herein,
11
12               directly, or indirectly and through affiliates they dominated and
13               controlled, manufactured, marketed, sold and/or distributed HDD
14
                 Suspension Assemblies in North Carolina.
15
16               (f)      Plaintiffs and members of the Damages Class seek actual
17               damages for their injuries caused by these violations in an amount to be
18
                 determined at trial and are threatened with further injury. Defendants
19
20               have engaged in unfair competition or unfair or deceptive acts or
21               practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq., and,
22
                 accordingly, Plaintiffs and members of the Damages Class seek all
23
24               relief available under that statute.
25          207. Defendants      have engaged           in   unfair competition    or   unfair,
26
      unconscionable, or deceptive acts or practices in violation of South Carolina Unfair
27
28 Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.
                                    111                                 Case No. 19-md-02918-MMC
                           CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 112 of 119



 1              (a)       Defendants’ combinations or conspiracies had the following
 2
                effects: (1) HDD Suspension Assemblies price competition was
 3
 4              restrained, suppressed, and eliminated throughout South Carolina; (2)

 5              HDD Suspension Assemblies prices were raised, fixed, maintained, and
 6
                stabilized at artificially high levels throughout South Carolina; (3)
 7
 8              Plaintiffs and members of the Damages Class were deprived of free and
 9              open competition; and (4) Plaintiffs and members of the Damages Class
10
                paid supracompetitive, artificially inflated prices for HDD Suspension
11
12              Assemblies and vehicles containing HDD Suspension Assemblies.
13              (b)       During the Class Period, Defendants’ illegal conduct had a
14
                substantial effect on South Carolina commerce.
15
16              (c)       As a direct and proximate result of Defendants’ unlawful
17              conduct, Plaintiffs and members of the Damages Class have been
18
                injured in their business and property and are threatened with further
19
20              injury.
21              (d)       Defendants have engaged in unfair competition or unfair or
22
                deceptive acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et
23
24              seq., and, accordingly, Plaintiffs and the members of the Damages
25              Class seek all relief available under that statute.
26
27
28
                                   112                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 113 of 119



 1          208. Defendants     have engaged       in   unfair competition      or   unfair,
 2
      unconscionable, or deceptive acts or practices in violation of 9 Vermont § 2451, et
 3
 4 seq.
 5               (a)     Defendants agreed to, and did in fact, act in restraint of trade or
 6
                 commerce in a market that includes Vermont, by affecting, fixing,
 7
 8               controlling, and/or maintaining, at artificial and non-competitive levels,
 9               the prices at which HDD Suspension Assemblies were sold, distributed,
10
                 or obtained in Vermont.
11
12               (b)     Defendants deliberately failed to disclose material facts to
13               Plaintiffs and members of the Damages Class concerning Defendants’
14
                 unlawful activities and artificially inflated prices for HDD Suspension
15
16               Assemblies.    Defendants owed a duty to disclose such facts, and
17               Defendants breached that duty by their silence.                Defendants
18
                 misrepresented to all purchasers during the Class Period that
19
20               Defendants’ HDD Suspension Assemblies prices were competitive and
21               fair.
22
                 (c)     Defendants’ unlawful conduct had the following effects: (1)
23
24               HDD Suspension Assemblies price competition was restrained,
25               suppressed, and eliminated throughout Vermont; (2) HDD Suspension
26
                 Assemblies prices were raised, fixed, maintained, and stabilized at
27
28               artificially high levels throughout Vermont; (3) Plaintiffs and members
                                   113                               Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 114 of 119



 1              of the Damages Class were deprived of free and open competition; and
 2
                (4) Plaintiffs and members of the Damages Class paid supra-
 3
 4              competitive, artificially inflated prices for HDD Suspension Assemblies

 5              and vehicles containing HDD Suspension Assemblies.
 6
                (d)        As a direct and proximate result of the Defendants’ violations
 7
 8              of law, Plaintiffs and members of the Damages Class suffered an
 9              ascertainable loss of money or property as a result of Defendants’ use
10
                or employment of unconscionable and deceptive commercial practices
11
12              as set forth above. That loss was caused by Defendants’ willful and
13              deceptive conduct, as described herein.
14
                (e)        Defendants’    deception,    including     their    affirmative
15
16              misrepresentations and omissions concerning the price of HDD
17              Suspension Assemblies, likely misled all purchasers acting reasonably
18
                under the circumstances to believe that they were purchasing HDD
19
20              Suspension Assemblies at prices set by a free and fair market.
21              Defendants’      misleading   conduct   and   unconscionable     activities
22
                constitute unfair competition or unfair or deceptive acts or practices in
23
24              violation of 9 Vermont § 2451, et seq., and, accordingly, Plaintiffs and
25              members of the Damages Class seek all relief available under that
26
                statute.
27
28
                                     114                            Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 115 of 119



 1                           FIFTH CLAIM FOR RELIEF
 2
                                   Unjust Enrichment
 3                    on behalf of Plaintiffs and the Damages Class
 4
            209. Plaintiffs incorporate by reference the allegations in the preceding
 5
 6 paragraphs.
 7          210. Plaintiffs bring this claim under the laws of all states listed in the
 8
      Second and Third Claims.
 9
10          211. As a result of their unlawful conduct described above, Defendants

11 have and will continue to be unjustly enriched. Defendants have been unjustly
12
   enriched by the receipt of, at a minimum, unlawfully inflated prices and unlawful
13
14 profits on sales of HDD Suspension Assemblies.
15          212. Defendants have benefited from their unlawful acts and it would be
16
      inequitable for Defendants to be permitted to retain any of the ill-gotten gains
17
18 resulting from the overpayments made by Plaintiffs or the members of the
19 Damages Class for HDD Suspension Assemblies.
20
        213. Plaintiffs and the members of the Damages Class are entitled to the
21
22 amount of Defendants’ ill-gotten gains resulting from their unlawful, unjust, and
23 inequitable conduct. Plaintiffs and the members of the Damages Class are entitled
24
   to the establishment of a constructive trust consisting of all ill-gotten gains from
25
26 which Plaintiffs and the members of the Damages Class may make claims on a pro
27 rata basis.
28
                                  115                            Case No. 19-md-02918-MMC
                         CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 116 of 119



 1
 2          214. Pursuit of any remedies against the firms from whom Plaintiffs and

 3 the Class members purchased vehicles containing HDD Suspension Assemblies
 4
   and HDD Suspension Assemblies subject to Defendants’ conspiracy would have
 5
 6 been futile, given that those firms did not take part in Defendants’ conspiracy.
 7          PRAYER FOR RELIEF
 8
            Accordingly, Plaintiffs respectfully request that:
 9
            215.     The Court determine that this action may be maintained as a class
10
11 action under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil
12
      Procedure, and direct that reasonable notice of this action, as provided by Rule
13
      23(c)(2) of the Federal Rules of Civil Procedure, be given to each and every
14
15 member of the Classes;
16
            216.     That the unlawful conduct, contract, conspiracy, or combination
17
18 alleged herein be adjudged and decreed:
19                 (a)      An unreasonable restraint of trade or commerce in violation
20
                   of Section 1 of the Sherman Act;
21
22                 (b)      A per se violation of Section 1 of the Sherman Act;

23                 (c)      An unlawful combination, trust, agreement, understanding
24
                   and/or concert of action in violation of the state antitrust and unfair
25
26                 competition and consumer protection laws as set forth herein; and

27          (d)             Acts of unjust enrichment by Defendants as set forth herein.
28
                                     116                             Case No. 19-md-02918-MMC
                            CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 117 of 119



 1          217.   Plaintiffs and the members of the Damages Classes recover
 2
      damages, to the maximum extent allowed under such laws, and that a joint and
 3
 4 several judgment in favor of Plaintiffs and the members of the Damages Classes
 5 be entered against Defendants in an amount to be trebled to the extent such laws
 6
   permit;
 7
 8       218. Plaintiffs and the members of the Damages Classes recover
 9 damages, to the maximum extent allowed by such laws, in the form of restitution
10
   and/or disgorgement of profits unlawfully gained from them;
11
12       219. Defendants, their affiliates, successors, transferees, assignees and
13 other officers, directors, partners, agents and employees thereof, and all other
14
   persons acting or claiming to act on their behalf or in concert with them, be
15
16 permanently enjoined and restrained from in any manner continuing, maintaining
17 or renewing the conduct, contract, conspiracy, or combination alleged herein, or
18
   from entering into any other contract, conspiracy, or combination having a similar
19
20 purpose or effect, and from adopting or following any practice, plan, program, or
21 device having a similar purpose or effect;
22
         220. Plaintiffs and the members of the Damages Classes be awarded
23
24 restitution, including disgorgement of profits Defendants obtained as a result of
25 their acts of unfair competition and acts of unjust enrichment;
26
27
28
                                 117                                 Case No. 19-md-02918-MMC
                        CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 118 of 119



 1          221.   Plaintiffs and the members of the Classes be awarded pre- and post-
 2
      judgment interest as provided by law, and that such interest be awarded at the
 3
 4 highest legal rate from and after the date of service of this Complaint;
 5          222.   Plaintiffs and the members of the Classes recover their costs of suit,
 6
      including reasonable attorneys’ fees, as provided by law; and
 7
 8          223.   Plaintiffs and members of the Classes have such other and further
 9 relief as the case may require and the Court may deem just and proper.
10
          DEMAND FOR JURY TRIAL
11
          Plaintiffs demand a trial by jury, pursuant to Federal Rule of Civil
12
13 Procedure 38(b), of all issues so triable.
14     //
15
       //
16
17     //
18          Dated: February 20, 2020         /s/Victoria Sims
19                                          Jonathan W. Cuneo
                                            Victoria Sims
20                                          Joel Davidow
21                                          Daniel Cohen
                                            CUNEO GILBERT & LaDUCA, LLP
22                                          4725 Wisconsin Ave., NW, Suite 200
23                                          Washington, DC 20016
                                            Telephone: (202) 789-3960
24
                                            jonc@cuneolaw.com
25                                          joel@cuneolaw.com
                                            danielc@cuneolaw.com
26
                                            vicky@cuneolaw.com
27
28
                                   118                                Case No. 19-md-02918-MMC
                          CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 166 Filed 03/06/20 Page 119 of 119



 1                                      Shawn M. Raiter
 2                                      LARSON • KING, LLP
                                        2800 Wells Fargo Place
 3                                      30 East Seventh Street
 4                                      St. Paul, MN 55101
                                        Telephone: (651) 312-6500
 5                                      sraiter@larsonking.com
 6
                                        Attorneys for Plaintiffs and the Proposed
 7                                      Classes
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 119                           Case No. 19-md-02918-MMC
                        CLASS ACTION COMPLAINT
